EXHIBIT 10.13

Execution Version

OE FUNDING LLC,

as Bond Issuer

AND

OHIO EDISON COMPANY,

as Servicer

PHASE-IN-RECOVERY PROPERTY SERVICING AGREEMENT

Dated as of June 20, 2013



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

          Page  

ARTICLE I. DEFINITIONS

     1   

Section 1.01.

   Definitions      1   

Section 1.02.

   Other Definitional Provisions      5   

ARTICLE II. APPOINTMENT AND AUTHORIZATION

     5   

Section 2.01.

   Appointment of Servicer; Acceptance of Appointment      5   

Section 2.02.

   Authorization      5   

Section 2.03.

   Dominion and Control Over the Phase-In-Recovery Property      6   

ARTICLE III. BILLING SERVICES

     6   

Section 3.01.

   Duties of Servicer      6   

Section 3.02.

   Servicing and Maintenance Standards      7   

Section 3.03.

   Certificate of Compliance      8   

Section 3.04.

   Annual Report by Independent Registered Public Accountants      8   

ARTICLE IV. SERVICES RELATED TO TRUE-UP ADJUSTMENTS; REMITTANCES AND
RECONCILIATIONS

     9   

Section 4.01.

   True-Up Adjustments      9   

Section 4.02.

   Limitation of Liability      10   

Section 4.03.

   Remittances; Reconciliations      10   

ARTICLE V. THE PHASE-IN-RECOVERY PROPERTY

     11   

Section 5.01.

   Custody of Phase-In-Recovery Property Records      11   

Section 5.02.

   Duties of Servicer as Custodian      11   

Section 5.03.

   Instructions; Authority to Act      12   

Section 5.04.

   Effective Period and Termination      12   

Section 5.05.

   Third-Party Billers      12   

Section 5.06.

   Custodian’s Indemnification      12   

ARTICLE VI. THE SERVICER

     13   

Section 6.01.

   Representations and Warranties of Servicer      13   

Section 6.02.

   Indemnities of Servicer      14   

Section 6.03.

   Limitation on Liability of Servicer and Others      15   

Section 6.04.

   Merger or Consolidation of, or Assumption of the Obligations of, Servicer   
  16   

Section 6.05.

   Ohio Edison Company Not to Resign as Servicer      16   

Section 6.06.

   Servicing Compensation      16   

Section 6.07.

   Compliance with Applicable Law      17   

Section 6.08.

   Access to Certain Records and Information Regarding Phase-In-Recovery
Property      17   

Section 6.09.

   Appointments      17   

Section 6.10.

   No Servicer Advances      17   

Section 6.11.

   Maintenance of Operations      17   

ARTICLE VII. DEFAULT

     17   

Section 7.01.

   Servicer Default      17   

Section 7.02.

   Appointment of Successor      18   

Section 7.03.

   Waiver of Past Defaults      19   

Section 7.04.

   Notice of Servicer Default      19   

ARTICLE VIII. MISCELLANEOUS PROVISIONS

     19   

Section 8.01.

   Amendment      19   

Section 8.02.

   Maintenance of Accounts and Records      20   

Section 8.03.

   Notices      20   

Section 8.04.

   Assignment      21   

 

i



--------------------------------------------------------------------------------

Section 8.05.

   Limitations on Rights of Third Parties      21   

Section 8.06.

   Severability      22   

Section 8.07.

   Separate Counterparts      22   

Section 8.08.

   Headings      22   

Section 8.09.

   Governing Law      22   

Section 8.10.

   Collateral Assignment to Bond Trustee      22   

Section 8.11.

   Nonpetition Covenant      22   

Section 8.12.

   Rule 17g-5 Compliance      22   

EXHIBITS AND SCHEDULES

 

Exhibit A-1

   Form of Servicer Certificate

Exhibit A-2

   Certificate of Compliance

Exhibit B

   Form of Semiannual True-Up Filing

Exhibit C

   Form of Monthly Servicer Certificate

Exhibit D

   Form of Semiannual Servicer Certificate

Exhibit E

   Form of Semiannual Reconciliation

Schedule 4.01(a)

   Expected Amortization Schedule

ANNEXES

 

Annex I

   Servicing Procedures

Schedule A to Annex I

  

Additional Servicing Procedures Applicable to TPBs

 

ii



--------------------------------------------------------------------------------

This PHASE-IN-RECOVERY PROPERTY SERVICING AGREEMENT, dated as of June 20, 2013,
is between OE Funding LLC, a Delaware limited liability company (the “Bond
Issuer”), and Ohio Edison Company, an Ohio corporation.

RECITALS

Pursuant to the Statute and the Financing Order, the Seller and the Bond Issuer
are concurrently entering into the Sale Agreement pursuant to which the Seller
is selling to the Bond Issuer the Seller’s Phase-In-Recovery Property created
pursuant to the Statute and the Financing Order.

In connection with the Bond Issuer’s ownership of the Phase-In-Recovery Property
and in order to collect the Phase-In-Recovery Charge, the Bond Issuer desires to
engage the Servicer to carry out the functions described herein. The Servicer
currently performs similar functions for itself with respect to its own charges
to its customers and for others. In addition, the Bond Issuer desires to engage
the Servicer to act on its behalf in obtaining True-Up Adjustments from the
PUCO. The Servicer desires to perform all of these activities on behalf of the
Bond Issuer.

NOW, THEREFORE, in consideration of the promises and the mutual covenants herein
contained, the parties hereto agree as follows:

ARTICLE I.

DEFINITIONS

Section 1.01. Definitions. Whenever used in this Agreement, the following words
and phrases shall have the following meanings:

“Adjustment Request” means any filing made with the PUCO by the Servicer on
behalf of the Bond Issuer to set or adjust the Phase-In-Recovery Charge,
including the Issuance Advice Letter or a Semiannual True-Up Filing.

“Administrative Trustee” means The Cleveland Electric Illuminating Company, Ohio
Edison Company and The Toledo Edison Company, collectively (in each case, in its
capacity as a servicer).

“Agreement” means this Phase-In-Recovery Property Servicing Agreement, together
with all Exhibits, Schedules and Annexes hereto, as the same may be amended and
supplemented from time to time.

“Annual Accountant’s Report” has the meaning set forth in Section 3.04.

“Bills” means each of the regular monthly bills, summary bills and other bills
issued to Customers by Ohio Edison Company on its own behalf and in its capacity
as Servicer or by a TPB.

“Bond Indenture” means the Bond Indenture, dated as of June 20, 2013, between
the Bond Issuer and the Bond Trustee, as the same may be amended and
supplemented from time to time.

“Bond Issuer” has the meaning set forth in the preamble to this Agreement.

“Certificate of Compliance” means the certificate referred to in Section 3.03.

“Closing Date” means June 20, 2013.

“Customers” means all classes of retail users of the Seller’s distribution
system within its geographic service territory at any given time.

“Declaration of Trust” means the Amended and Restated Declaration of Trust dated
as of June 20, 2013 by U.S. Bank Trust National Association, as Delaware
Trustee, the Administrative Trustee, CEI Funding LLC, OE Funding LLC and TE
Funding LLC, as the same may be further amended and supplemented from time to
time.

 

1



--------------------------------------------------------------------------------

“Deemed Phase-In-Recovery Charge Payments” means the payments in respect of the
Phase-In-Recovery Charge, which are deemed to have been received by the
Servicer, directly or indirectly (including through any TPB), from or on behalf
of Customers, calculated in accordance with Annex I hereto.

“Estimated Phase-In-Recovery Charge Payments” means the estimated payments in
respect of the Phase-In-Recovery Charge, which are deemed to have been received
by the Servicer, directly or indirectly (including through any TPB), from or on
behalf of Customers, calculated in accordance with Annex I hereto.

“Expected Amortization Schedule” means Schedule 4.01(a) hereto.

“Financing Order” means the order of the PUCO issued on October 10, 2012, as
amended by the entry on rehearing issued by the PUCO on December 19, 2012 and as
further amended by the entry nunc pro tunc issued by the PUCO on January 9,
2013.

“Governmental Authority” means any nation or government, any federal, state,
local or other political subdivision thereof and any court, administrative
agency, or other instrumentality or entity exercising executive, legislative,
judicial, regulatory or administrative function of government.

“Insolvency Event” means, with respect to a specified Person, (a) the filing of
a decree or order for relief by a court having jurisdiction in the premises in
respect of such Person or any substantial part of its property in an involuntary
case under any applicable federal or state bankruptcy, insolvency or other
similar law now or hereafter in effect, or appointing a receiver, liquidator,
assignee, custodian, trustee, sequestrator or similar official for such Person
or for any substantial part of its property, or ordering the winding-up or
liquidation of such Person’s affairs, and such decree or order shall remain
unstayed and in effect for a period of 60 consecutive days; or (b) the
commencement by such Person of a voluntary case under any applicable Federal or
state bankruptcy, insolvency or other similar law now or hereafter in effect, or
the consent by such Person to the entry of an order for relief in an involuntary
case under any such law, or the consent by such Person to the appointment of or
taking possession by a receiver, liquidator, assignee, custodian, trustee,
sequestrator or similar official for such Person or for any substantial part of
its property, or the making by such Person of any general assignment for the
benefit of creditors, or the failure by such Person generally to pay its debts
as such debts become due.

“Issuance Advice Letter” means the initial Issuance Advice Letter, dated June
13, 2013, filed by the Servicer with the PUCO pursuant to the Financing Order.

“Losses” has the meaning assigned to that term in Section 6.02(b).

“Monthly Servicer Certificate” has the meaning assigned to that term in
Section 4.01(d)(ii).

“Officer’s Certificate” means a certificate of the Servicer signed by a
Responsible Officer.

“Opinion of Counsel” means one or more written opinions of counsel who may be an
employee of or counsel to the party providing such opinion(s) of counsel, which
counsel shall be reasonably acceptable to the party receiving such opinion(s) of
counsel.

“Phase-In-Recovery Charge” means the Seller’s Phase-In-Recovery Charge
designated pursuant to the Financing Order, as the same may be adjusted from
time to time as provided in the Financing Order.

“Phase-In-Recovery Charge Collections” means the Estimated Phase-In-Recovery
Charge Payments remitted to the Collection Account.

“Phase-In-Recovery Property” means the phase-in-recovery property that is
created simultaneous with the sale of such property by the Seller to the Bond
Issuer and continues to exist pursuant to and in accordance with paragraph
VI.A(6) of the Financing Order and Sections 4928.232, 4928.234 and 4928.2312 of
the Statute and is sold by the Seller to the Bond Issuer under the Sale
Agreement.

 

2



--------------------------------------------------------------------------------

“Phase-In-Recovery Property Records” has the meaning assigned to that term in
Section 5.01.

“Principal Balance” means, as of any Payment Date, the sum of the outstanding
principal amount of the Bonds.

“Projected Principal Balance” means, as of any Payment Date, the sum of the
projected outstanding principal amount of the Bonds for such Payment Date set
forth in the Expected Amortization Schedule.

“PUCO” means the Public Utilities Commission of Ohio and any successor thereto.

“PUCO Regulations” means all regulations, rules, tariffs and laws applicable to
public utilities or TPBs, as the case may be, and promulgated by, enforced by or
otherwise within the jurisdiction of the PUCO.

“Rating Agency Condition” means, with respect to any action, not less than ten
Business Days’ prior written notification to each Rating Agency of such action,
and written confirmation from each of Standard & Poor’s and Moody’s to the
Servicer, the Bond Trustee and the Bond Issuer that such action will not result
in a suspension, reduction or withdrawal of the then current rating by such
Rating Agency of any Tranche of Bonds and that prior to the taking of the
proposed action no other Rating Agency shall have provided written notice to the
Bond Issuer that such action has resulted or would result in the suspension,
reduction or withdrawal of the then current rating of any Tranche of Bonds;
provided, that if within such ten Business Day period, any Rating Agency (other
than Standard & Poor’s) has neither replied to such notification nor responded
in a manner that indicates that such Rating Agency is reviewing and considering
the notification, then (i) the Bond Issuer shall be required to confirm that
such Rating Agency has received the Rating Agency Condition request, and if it
has, promptly request the related Rating Agency Condition confirmation and
(ii) if the Rating Agency neither replies to such notification nor responds in a
manner that indicates it is reviewing and considering the notification within
five Business Days following such second request, the applicable Rating Agency
Condition requirement shall not be deemed to apply to such Rating Agency. For
the purposes of this definition, any confirmation, request, acknowledgment or
approval that is required to be in writing may be in the form of electronic mail
or a press release (which may contain a general waiver of a Rating Agency’s
right to review or consent).

“Rating Agency” means, collectively, Moody’s, Standard & Poor’s and Fitch. If no
such organization or successor is any longer in existence, “Rating Agency” shall
be a nationally recognized statistical rating organization or other comparable
Person designated by the Bond Issuer, notice of which designation shall be given
to the Bond Trustee, the Certificate Trustee and the Servicer.

“Reconciliation Period” means the semiannual periods commencing on April 1 and
October 1 of each year and ending on September 30 and March 31, respectively, of
each year; provided, however, that the initial Reconciliation Period shall
commence on the Closing Date and end on or before the date which is 12 months
after the Closing Date.

“Regulation AB” means the rules of the Commission promulgated under Subpart
229.1100 – Asset Backed Securities (Regulation AB), 17 C.F.R.
Sections 229.1100-229.1123, as such may be amended from time to time.

“Remittance” means each remittance hereunder of Estimated Phase-In-Recovery
Charge Payments by the Servicer to the Bond Trustee.

“Remittance Date” means each Servicer Business Day on which a Remittance is to
be made by the Servicer pursuant to Section 4.03.

“Remittance Excess” means the amount, if any, calculated for a particular
Reconciliation Period, by which all Phase-In-Recovery Charge Collections during
such Reconciliation Period exceed Deemed Phase-In-Recovery Charge Payments
during such Reconciliation Period.

“Remittance Period” means the semiannual periods commencing on January 1 and
July 1 of each year and ending on June 30 and December 31, respectively, of each
year; provided, however, that the initial Remittance Period shall commence on
the Closing Date and end on or before the date which is three months after the
end of the initial Reconciliation Period.

 

3



--------------------------------------------------------------------------------

“Remittance Shortfall” means the amount, if any, calculated for a particular
Reconciliation Period, by which Deemed Phase-In-Recovery Charge Payments during
such Reconciliation Period exceed Phase-In-Recovery Charge Collections during
such Reconciliation Period.

“Required Debt Service” means, for any Remittance Period, the total dollar
amount calculated by the Servicer in accordance with Section 4.01(b)(i) as
necessary to be remitted to the Collection Account during such Remittance Period
(after giving effect to (a) the allocation and distribution of amounts on
deposit in the Excess Funds Subaccount at the time of calculation and which are
available for payments on the Bonds, (b) any shortfalls in Required Debt Service
for any prior Remittance Period, (c) the required payment or credit of any
Remittance Excess or Remittance Shortfall during such Remittance Period and
(d) any Remittances based upon the Phase-In-Recovery Charge in effect in the
prior Remittance Period that are expected to be realized in such Remittance
Period) in order to ensure that, as of the Payment Date immediately following
the end of such period, (i) all accrued and unpaid interest on the Bonds then
due shall have been paid in full, (ii) the Principal Balance of the Bonds is
equal to the Projected Principal Balance of the Bonds for that Payment Date,
(iii) the balance on deposit in the Capital Subaccount equals the Required
Capital Level, and (iv) all other fees, expenses and indemnities due and owing
and required or allowed to be paid under Section 8.02 of the Bond Indenture as
of such date shall have been paid in full; provided, however, that, with respect
to any True-Up Adjustment occurring after the last Scheduled Maturity Date for
any Bonds, the Required Debt Service shall be calculated to ensure that
sufficient amounts will be collected to retire such Bonds in full as of the
earlier of (x) the next Payment Date and (y) the Final Maturity Date for such
Bonds.

“Responsible Officer” means the chief executive officer, the president, any vice
president, the treasurer, any assistant treasurer, the clerk, any assistant
clerk, the controller or the director of corporate finance and cash management
of the Servicer.

“Retirement of the Bonds” means the day on which the final payment is made to
the Bond Trustee in respect of the last outstanding Bond.

“Sale Agreement” means the Phase-In-Recovery Property Purchase and Sale
Agreement dated as of June 20, 2013, between Ohio Edison Company, as Seller, and
the Bond Issuer, as the same may be amended and supplemented from time to time.

“Seller” means Ohio Edison Company, an Ohio corporation, and its permitted
successors and assigns under the Sale Agreement.

“Semiannual Servicer Certificate” has the meaning assigned to that term in
Section 4.01(d)(iii).

“Semiannual True-Up Filing” means an adjustment request filed with the PUCO on
or prior to November 1 and May 1 in each year (after the initial adjustment
request to be filed with the PUCO within 12 months after the issuance date of
the Bonds, which initial adjustment request shall also constitute a Semiannual
True-Up Filing), in respect of an adjustment request; provided that during the
period commencing with the start of the last year that the last maturing tranche
of Bonds is expected to be outstanding and ending with the Final Maturity Date,
“Semiannual True-Up Filing” means a True-Up Adjustment filed as frequently as
monthly. Unless otherwise ordered by the PUCO, a Semiannual True-Up Filing will
become effective on a service tendered basis sixty (60) days after the filing
with the PUCO.

“Servicer” means Ohio Edison Company, as the servicer of the Phase-In-Recovery
Property, or each successor (in the same capacity) pursuant to Section 6.04 or
7.02.

“Servicer Business Day” means any Business Day on which the Servicer’s offices
in the State of Ohio are open for business.

 

4



--------------------------------------------------------------------------------

“Servicer Default” means an event specified in Section 7.01.

“Servicing Fee” has the meaning set forth in Section 6.06(a).

“Sponsor” means Ohio Edison Company, an Ohio corporation, and its permitted
successors and assigns under the Sale Agreement.

“Statute” means Ohio Revised Code, Sections 4928.23 through 4928.2318.

“Termination Notice” has the meaning assigned to that term in Section 7.01.

“TPB” means a third party who bills and collects the Phase-In-Recovery Charge to
and from Customers in accordance with the Statute, PUCO Regulations and any
order of the PUCO.

“True-Up Adjustment” means each adjustment to the Phase-In-Recovery Charge made
pursuant to the terms of the Financing Order and in accordance with Section 4.01
hereof.

“Weighted Average Days Outstanding” means the weighted average number of days
Ohio Edison Company’s monthly retail customer bills remain outstanding during
the calendar year immediately preceding the calculation thereof pursuant to
Section 4.01(b)(i). For all purposes of this Agreement, the calculation of
Weighted Average Days Outstanding pursuant to Section 4.01(b)(i) shall become
effective on January 1 and July 1 of each year. The initial Weighted Average
Days Outstanding shall be 21 days until updated pursuant to Section 4.01(b)(i).

Section 1.02. Other Definitional Provisions.

(a) Capitalized terms used herein and not otherwise defined herein have the
meanings assigned to them in the Bond Indenture.

(b) All terms defined in this Agreement shall have the defined meanings when
used in any certificate or other document made or delivered pursuant hereto
unless otherwise defined therein.

(c) The words “hereof,” “herein,” “hereunder” and words of similar import, when
used in this Agreement, shall refer to this Agreement as a whole and not to any
particular provision of this Agreement; Section, Schedule, Exhibit and Annex
references contained in this Agreement are references to Sections, Schedules,
Exhibits and Annexes in or to this Agreement unless otherwise specified; and the
term “including” shall mean “including without limitation.”

(d) The definitions contained in this Agreement are applicable to the singular
as well as the plural forms of such terms and to the masculine as well as to the
feminine and neuter forms of such terms.

ARTICLE II.

APPOINTMENT AND AUTHORIZATION

Section 2.01. Appointment of Servicer; Acceptance of Appointment. Subject to
Section 6.05 and Article 7, the Bond Issuer hereby appoints the Servicer, and
the Servicer hereby accepts such appointment, to perform the Servicer’s
obligations pursuant to this Agreement on behalf of and for the benefit of the
Bond Issuer or any assignee thereof in accordance with the terms of this
Agreement and applicable law. This appointment and the Servicer’s acceptance
thereof may not be revoked except in accordance with the express terms of this
Agreement.

Section 2.02. Authorization. With respect to all or any portion of the
Phase-In-Recovery Property, the Servicer is authorized and empowered by the Bond
Issuer to (a) execute and deliver, on behalf of itself and/or the Bond Issuer,
as the case may be, any and all instruments, documents or notices, and (b) on
behalf of itself and/or the Bond Issuer, as the case may be, make any filing and
participate in proceedings of any kind with any governmental authorities,
including with the PUCO. The Bond Issuer shall execute and/or furnish the
Servicer such documents as

 

5



--------------------------------------------------------------------------------

have been prepared by the Servicer for execution by the Bond Issuer, and with
such other documents as may be in the Bond Issuer’s possession, as the Servicer
may determine to be necessary or appropriate to enable it to carry out its
servicing and administrative duties hereunder. Upon the Servicer’s written
request, the Bond Issuer shall furnish the Servicer with any powers of attorney
or other documents necessary or appropriate to enable the Servicer to carry out
its duties hereunder.

Section 2.03. Dominion and Control Over the Phase-In-Recovery Property.
Notwithstanding any other provision herein, the Bond Issuer shall have dominion
and control over the Phase-In-Recovery Property, and the Servicer, in accordance
with the terms hereof, is acting solely as the servicing agent and custodian for
the Bond Issuer with respect to the Phase-In-Recovery Property and the
Phase-In-Recovery Property Records. The Servicer shall not take any action that
is not authorized by this Agreement or that shall impair the rights of the Bond
Issuer or the Bond Trustee in the Phase-In-Recovery Property, in each case
unless such action is required by applicable law.

ARTICLE III.

BILLING SERVICES

Section 3.01. Duties of Servicer. The Servicer, as agent for the Bond Issuer,
shall have the following duties:

(a) Duties of Servicer Generally.

(i) General Duties. The Servicer’s duties in general shall include management,
servicing and administration of the Phase-In-Recovery Property; obtaining meter
reads, calculating electricity usage, billing, collection and posting of all
payments in respect of the Phase-In-Recovery Property; responding to inquiries
by Customers, the PUCO, competitive retail electric suppliers (if any) or any
federal, local or other state governmental authorities with respect to the
Phase-In-Recovery Charges or Phase-In-Recovery Property; delivering Bills to
Customers, investigating and handling delinquencies, processing and depositing
collections and making periodic remittances; furnishing periodic reports to the
Bond Issuer, the Bond Trustee, the Certificate Trustee, the Rating Agencies and
the PUCO; making all filings with the PUCO and taking such other action as may
be necessary to perfect the Bond Issuer’s ownership interest in and the Bond
Trustee’s first priority security interest in the Phase-In-Recovery Property;
making all filings and taking such other action as may be necessary to perfect
and maintain the perfection and priority of the Bond Trustee’s security interest
in the Collateral; selling, as the agent for the Bond Issuer as its interests
may appear, defaulted or written off accounts in accordance with the Servicer’s
usual and customary practices; taking all necessary action in connection with
True-Up Adjustments as set forth herein; and performing such other duties as may
be specified in the Financing Order to be performed by it. To the extent allowed
by law and PUCO Regulations, certain of the duties set forth above may be
performed by TPBs. Without limiting the generality of this Section 3.01(a)(i),
in furtherance of the foregoing, the Servicer hereby agrees that it shall also
have, and shall comply with, the duties and responsibilities relating to data
acquisition, usage and bill calculation, billing, customer service functions,
collection, payment processing and remittance set forth in Annex I hereto, as it
may be amended from time to time. For the avoidance of doubt, the term “usage”
when used herein refers to both kilowatt hour consumption and kilowatt demand.

(ii) PUCO Regulations Control. Notwithstanding anything to the contrary in this
Agreement, the duties of the Servicer set forth in this Agreement shall be
qualified in their entirety by any PUCO Regulations, the Financing Order and the
federal securities laws and rules and regulations promulgated thereunder,
including without limitation, Regulation AB, as in effect at the time such
duties are to be performed.

(b) Reporting Functions.

(i) Semiannual Reconciliation Report. The Servicer shall deliver a semiannual
written reconciliation report substantially in the form of Exhibit E hereto as
required by Section 4.03(b) hereof.

(ii) Notification of Laws and Regulations. The Servicer shall promptly notify
the Bond Issuer, the Bond Trustee, the Certificate Trustee and the Rating
Agencies in writing of any laws or PUCO Regulations hereafter promulgated that
have a material adverse effect on the Servicer’s ability to perform its duties
under this Agreement.

 

6



--------------------------------------------------------------------------------

(iii) Other Information. Upon the reasonable request of the Bond Issuer, the
Bond Trustee, the Certificate Trustee, any Rating Agency, or the PUCO, the
Servicer shall provide to such Bond Issuer, Bond Trustee, Certificate Trustee,
the Rating Agencies, or the PUCO, as the case may be, any public financial
information in respect of the Servicer, or any material information regarding
the Phase-In-Recovery Property to the extent it is reasonably available to the
Servicer, as may be reasonably necessary and permitted by law, including all
applicable PUCO Regulations and guidelines, for the Bond Issuer, the Bond
Trustee, the Certificate Trustee, or the Rating Agencies to monitor the
Servicer’s performance hereunder.

(iv) Preparation of Reports to be Filed with the Commission. The Servicer shall
prepare and deliver such additional reports as are required under this
Agreement, including a copy of each Semiannual Servicer Certificate described in
Section 4.01(d)(iii), the annual Certificate of Compliance described in
Section 3.03, and the Annual Accountant’s Report described in Section 3.04. In
addition, the Servicer shall prepare, procure, deliver and/or file, or cause to
be prepared, procured, delivered or filed, any reports, attestations, exhibits,
certificates or other documents required to be delivered or filed with the
Commission (and/or any other Governmental Authority) by the Bond Issuer or the
Sponsor under the federal securities or other applicable laws or in accordance
with the Basic Documents, including, without limitation, filing with the
Commission, if applicable and required by applicable law, a copy or copies of
(i) each Monthly Servicer Certificate described in Section 4.01(d)(ii) (under
Form 10-D or any other applicable form), (ii) each Semiannual Servicer
Certificate described in Section 4.01(d)(iii) (under Form 10-D or any other
applicable form), (iii) the annual statements of compliance, attestation reports
and other certificates described in Section 3.03, and (iv) the Annual
Accountant’s Report (and any attestation required under Regulation AB) described
in Section 3.04. In addition, the appropriate officer or officers of the
Servicer shall (in its separate capacity as Servicer) sign the Sponsor’s annual
report on Form 10-K (and any other applicable Commission or other reports,
attestations, certifications and other documents, to the extent that the
Servicer’s signature is required by, and consistent with, the federal securities
laws and/or any other applicable law.

(c) Opinions of Counsel. The Servicer shall deliver to the Bond Issuer and the
Bond Trustee:

(i) promptly after the execution and delivery of this Agreement and of each
amendment hereto, an Opinion of Counsel from external counsel of the Bond Issuer
either (A) to the effect that, in the opinion of such counsel, all filings,
including filings with the PUCO and all filings pursuant to the UCC, that are
necessary under the UCC and the Statute to fully preserve, protect and perfect
the Lien of the Bond Trustee in the Phase-In-Recovery Property have been
authorized, executed and filed, and reciting the details of such filings or
referring to prior Opinions of Counsel in which such details are given, or
(B) to the effect that, in the opinion of such counsel, no such action shall be
necessary to preserve, protect and perfect such Lien; and

(ii) within ninety days after the beginning of each calendar year beginning with
the first calendar year beginning more than three months after the date hereof,
an Opinion of Counsel from external counsel of the Issuer, dated as of a date
during such ninety-day period, either (A) to the effect that, in the opinion of
such counsel, all filings, including filings with the PUCO and all filings
pursuant to the UCC, that are necessary under the UCC and the Statute to fully
preserve, protect and perfect the Lien of the Bond Trustee in the
Phase-In-Recovery Property, have been authorized, executed and filed and
reciting the details of such filings or referring to prior Opinions of Counsel
in which such details are given, or (B) to the effect that, in the opinion of
such counsel, no such action shall be necessary to preserve, protect and perfect
such Lien.

Each Opinion of Counsel referred to in clause (i) or (ii) above shall specify
any action necessary (as of the date of such opinion) to be taken in the
following year to preserve, protect and perfect such interest or Lien.

(d) Duties of Servicer as Administrative Trustee. The Servicer, in addition to
the Delaware Trustee, shall serve as a trustee of the Trust, and as a trustee
shall have the administrative duties set forth in the Declaration of Trust
including without limitation those duties designated for such trustee in Article
IV of the Declaration of Trust. The Servicer’s appointment as a trustee of the
Trust shall become effective as of the Closing Date and shall continue in full
force and effect until terminated pursuant to this Section 3.01(d). If any
Servicer shall resign as Servicer in accordance with the provisions of this
Agreement or if all the rights and obligations of any Servicer shall have
terminated under Section 7.01, the appointment of such Servicer as a trustee
under the Declaration of Trust shall terminate upon appointment of a successor
Servicer, subject to the approval of the PUCO, and acceptance by such successor
Servicer of such appointment.

Section 3.02. Servicing and Maintenance Standards. On behalf of the Bond Issuer,
the Servicer shall (a) manage, service, administer and make collections in
respect of the Phase-In-Recovery Property with reasonable care and in accordance
with applicable law, including all applicable PUCO Regulations and guidelines,
using the same degree of care and diligence that the Servicer exercises with
respect to similar assets for its own account and, if applicable, for others;
(b) follow customary standards, policies and procedures for the industry in
performing its duties as Servicer; (c) use all reasonable efforts, consistent
with its customary servicing procedures, to bill and collect the
Phase-In-Recovery Charge; (d) file all filings under the applicable UCC or the
Statute necessary or desirable to maintain the first priority perfected security
interest of the Bond Trustee in the Phase-In-Recovery Property; (e) comply in
all material respects with all laws and regulations applicable to and binding on
it relating to

 

7



--------------------------------------------------------------------------------

the Phase-In-Recovery Property; and (f) submit semiannually a request to the
PUCO seeking a True-Up Adjustment, if any is required, of the Phase-In-Recovery
Charge. The Servicer shall follow such customary and usual practices and
procedures as it shall deem necessary or advisable in its servicing of all or
any portion of the Phase-In-Recovery Property, which, in the Servicer’s
judgment, may include the taking of legal action, at the Bond Issuer’s expense
but subject to the priority of payments and Cap set forth in Section 8.02(e) of
the Bond Indenture.

Section 3.03. Certificate of Compliance.

(a) The Servicer shall deliver to the Bond Issuer, the Bond Trustee, the
Certificate Trustee, the Rating Agencies, and the PUCO, on or before
(a) March 31 of each year or (b) if earlier, for any calendar year in which the
Sponsor is required to file an annual report on Form 10-K in accordance with the
Exchange Act and the rules and regulations thereunder, the date on which such
annual report on Form 10-K is required to be filed in accordance with the
Exchange Act and the rules and regulations thereunder, certificates from a
Responsible Officer of the Servicer (i) containing, and certifying as to, the
statements of compliance required by Item 1123 (or any successor or similar item
or rule) of Regulation AB, as then in effect and (ii) containing, and certifying
as to, the statements and assessment of compliance required by Item 1122(a) (or
any successor or similar item or rule) of Regulation AB, as then in effect.
These certificates may be in the form of, or shall include the forms attached
hereto as Exhibit A-1 and Exhibit A-2, with, in the case of Exhibit A-1, such
changes as may be required to conform to the applicable securities law.

(b) The Servicer shall use commercially reasonable efforts to obtain from each
other party participating in the servicing function any additional
certifications as to the statements and assessment required under Item 1122 or
Item 1123 of Regulation AB to the extent required in connection with the filing
of the annual report on Form 10-K; provided, however, that a failure to obtain
such certifications shall not be a breach of the Servicer’s duties hereunder.
The parties acknowledge that the Bond Trustee’s certifications shall be limited
to the Item 1122 certifications described in Exhibit C of the Bond Indenture.

(c) The initial Servicer, in its capacity as Sponsor, shall post on its website
and file with or furnish to the Commission, in periodic reports and other
reports as are required from time to time under Section 13 or Section 15(d) of
the Exchange Act, the information described in Section 3.07(g) of the Bond
Indenture to the extent such information is reasonably available to the Sponsor.
Except to the extent permitted by applicable law, the initial Servicer, in its
capacity as Sponsor, shall not voluntarily suspend or terminate its filing
obligations as Sponsor with the SEC as described in this Section 3.03(c). The
covenants of the initial Servicer, in its capacity as Sponsor, pursuant to this
Section 3.03(c) shall survive the resignation, removal or termination of the
initial Servicer as Servicer hereunder.

Section 3.04. Annual Report by Independent Registered Public Accountants.

(a) The Servicer, at its own expense in partial consideration of the Servicing
Fee paid to it, shall cause a firm of Independent registered public accountants
(which may provide other services to the Servicer or the Seller) to prepare
annually, and the Servicer shall deliver annually to the Bond Issuer, the Bond
Trustee, Certificate Trustee, the Rating Agencies, and the PUCO, on or before
the earlier of (a) March 31 of each year, beginning March 31, 2014, or (b) with
respect to each calendar year during which the Sponsor’s annual report on Form
10-K is required to be filed in accordance with the Exchange Act and the rules
and regulations thereunder, the date on which the annual report on Form 10-K is
required to be filed in accordance with the Exchange Act and the rule and
regulations thereunder, a report addressed to the Servicer (the “Annual
Accountant’s Report”) to the effect that such firm has performed certain
procedures, agreed between the Servicer and such accountants, in connection with
the Servicer’s compliance with its obligations under this Agreement during the
preceding twelve months ended December 31 (or, in the case of the first Annual
Accountant’s Report to be delivered on or before March 31, 2014, the period of
time from the date of this Agreement until December 31, 2013), identifying the
results of such procedures and including any exceptions noted.

(b) The Annual Accountant’s Report shall also indicate that the accounting firm
providing such report is independent of the Servicer in accordance with the
Rules of the Public Company Accounting Oversight Board, and shall include any
attestation report required under Item 1122(b) of Regulation AB (or any
successor or similar item or rule), as then in effect.

 

8



--------------------------------------------------------------------------------

ARTICLE IV.

SERVICES RELATED TO TRUE-UP ADJUSTMENTS; REMITTANCES AND RECONCILIATIONS

Section 4.01. True-Up Adjustments. From time to time, until the Retirement of
the Bonds, the Servicer shall identify the need for True-Up Adjustments and
shall take all reasonable action to obtain and implement such True-Up
Adjustments, all in accordance with the following:

(a) Expected Amortization Schedule. The Expected Amortization Schedule is
attached hereto as Schedule 4.01(a).

(b) True-Up Filings.

(i) Semiannual True-Up Filings. For the purpose of preparing a Semiannual
True-Up Filing, the Servicer shall: (A) update the assumptions underlying the
calculation of the Phase-In-Recovery Charge, including energy usage volume, the
rate of charge-offs and estimated expenses and fees of the Bond Issuer and the
Certificate Issuer to the extent not fixed, in each case for the Remittance
Periods beginning on January 1 and July 1 of such year; (B) update the
calculation of Weighted Average Days Outstanding; (C) determine the Required
Debt Service for each such Remittance Period based upon such updated
assumptions; and (D) determine the Phase-In-Recovery Charge to be charged during
each such Remittance Period based upon such Required Debt Service. The Servicer
shall file a Semiannual True-Up Filing with the PUCO no later than November 1
and May 1 of each year (other than the first Semiannual True-Up Filing to be
completed within 12 months after the issuance date of the Bonds).

(ii) True-Up Adjustments. The Servicer shall take all reasonable actions and
make all reasonable efforts to secure any True-Up Adjustments.

(c) Intentionally Omitted.

(d) Reports.

(i) Notification of Adjustment Request Filings and True-Up Adjustments. Whenever
the Servicer files an Adjustment Request with the PUCO, the Servicer shall send
a copy of such filing to the Bond Issuer, the Bond Trustee, the Certificate
Trustee and the Rating Agencies concurrently therewith. If any True-Up
Adjustment requested in any such Adjustment Request filing does not become
effective on the applicable date as provided by the Financing Order, the
Servicer shall notify the Bond Issuer, the Bond Trustee, the Certificate Trustee
and the Rating Agencies by the end of the second Servicer Business Day after
such applicable date.

(ii) Monthly Servicer Certificate. So long as any Bonds are outstanding, not
later than fifteen (15) days after the end of each month after the Certificates
are issued (excluding June, 2013), or if such day is not a Servicer Business
Day, the next succeeding Servicer Business Day, the Servicer shall deliver a
written report substantially in the form of Exhibit C hereto (the “Monthly
Servicer Certificate”) to the Bond Issuer, the Bond Trustee, the Certificate
Trustee, the Rating Agencies, and the PUCO.

(iii) Semiannual Servicer Certificate. So long as any Bonds are outstanding, not
later than the Servicer Business Day immediately preceding each Payment Date,
the Servicer shall deliver a written report substantially in the form of Exhibit
D hereto (the “Semiannual Servicer Certificate”) to the Bond Issuer, the Bond
Trustee, the Certificate Trustee, the Rating Agencies, and the PUCO.

(iv) Reports to Customers. After each revised Phase-In-Recovery Charge has gone
into effect pursuant to a True-Up Adjustment, the Servicer shall, to the extent
and in the manner and time frame required by applicable PUCO Regulations, if
any, cause to be prepared and delivered to customers any required notices
announcing such revised Phase-In-Recovery Charges.

 

9



--------------------------------------------------------------------------------

Section 4.02. Limitation of Liability.

(a) The Bond Issuer and the Servicer expressly agree and acknowledge that:

(i) In connection with any True-Up Adjustment, the Servicer is acting solely in
its capacity as the servicing agent hereunder.

(ii) Neither the Servicer nor the Bond Issuer shall be responsible in any manner
for, and shall have no liability whatsoever as a result of, any action,
decision, ruling or other determination made or not made, or any delay (other
than any delay resulting from the Servicer’s failure to file the applications
required by Section 4.01 in a timely and correct manner or other material breach
by the Servicer of its duties under this Agreement that materially adversely
affects the True-Up Adjustments), by the PUCO in any way related to the
Phase-In-Recovery Property or in connection with any True-Up Adjustment, the
subject of any filings under Section 4.01, any proposed True-Up Adjustment, or
the approval of the Phase-In-Recovery Charge and the adjustments thereto.

(iii) The Servicer shall have no liability whatsoever relating to the
calculation of the Phase-In-Recovery Charge and the adjustments thereto,
including as a result of any inaccuracy of any of the assumptions made in such
calculation regarding expected energy usage volume, the rate of charge-offs,
estimated expenses and fees of the Bond Issuer and the Certificate Issuer, so
long as the Servicer has not acted in a negligent manner in connection
therewith, nor shall the Servicer have any liability whatsoever as a result of
any Person, including the Bondholders or the Certificateholders, not receiving
any payment, amount or return anticipated or expected in respect of any Bond or
Certificate generally, except only to the extent that the Servicer is liable
under Section 6.02 of this Agreement.

(b) Notwithstanding the foregoing, this Section 4.02 shall not relieve the
Servicer of any liability under Section 6.02 for any misrepresentation by the
Servicer under Section 6.01 or for any breach by the Servicer of its obligations
under this Agreement.

Section 4.03. Remittances; Reconciliations.

(a) Subject to Section 4.03(b) below, on each Servicer Business Day commencing
45 days after the date of this Agreement, the Servicer shall cause to be made
within two (2) Servicer Business Days of deemed receipt a wire transfer of
immediately available funds to the General Subaccount of the Collection Account
in an amount equal to the Estimated Phase-In-Recovery Charge Payments (as
calculated in accordance with Annex I hereto) received on such day and on any
prior day that was not a Servicer Business Day for which a Remittance has not
previously been made (taking into account the Weighted Average Days Outstanding
in effect from time to time). Prior to or simultaneous with each Remittance to
the General Subaccount of the Collection Account pursuant to this Section, the
Servicer shall provide written notice to the Bond Trustee of each such
Remittance (including the exact dollar amount to be remitted).

(b) Within 12 months after the issuance of the Bonds and then on or before each
January 1 and July 1 (and as frequently as monthly during the period commencing
with the start of the last year that the last maturing tranche of Bonds is
expected to be outstanding and ending with the Final Maturity Date), the
Servicer shall calculate the amount of any Remittance Shortfall or Remittance
Excess attributable to the prior Reconciliation Period and (A) if a Remittance
Shortfall exists, the Servicer shall make a supplemental wire transfer of
immediately available funds to the General Subaccount of the Collection Account
on the next Servicer Business Day following such calculation in the amount of
such Remittance Shortfall, or (B) if a Remittance Excess exists, the Servicer
may reduce the amount of Remittances to be made to the Bond Issuer on succeeding
Servicer Business Days in an amount equal to the amount of such Remittance
Excess until the balance of the Remittance Excess has been reduced to zero. The
Servicer shall deliver a written report setting forth in reasonable detail the
calculation of any Remittance Excess or Remittance Shortfall to the Bond Issuer,
the Bond Trustee, the Certificate Trustee, the Rating Agencies, and the PUCO.

(c) The Servicer agrees and acknowledges that it will remit Estimated
Phase-In-Recovery Charge Payments in accordance with this Section 4.03 without
any surcharge, fee, offset, charge or other deduction except (i) as set forth in
Section 4.03(b) above and (ii) for late fees permitted by Section 6.06.

 

10



--------------------------------------------------------------------------------

ARTICLE V.

THE PHASE-IN-RECOVERY PROPERTY

Section 5.01. Custody of Phase-In-Recovery Property Records. To assure uniform
quality in servicing the Phase-In-Recovery Property and to reduce administrative
costs, the Bond Issuer hereby revocably appoints the Servicer, and the Servicer
hereby accepts such appointment, to act as the agent of the Bond Issuer and the
Bond Trustee as custodian of any and all documents and records that the Servicer
shall keep on file, in accordance with its customary procedures, relating to the
Phase-In-Recovery Property, including copies of the Financing Order and
Adjustment Requests relating thereto and all documents filed with the PUCO in
connection with any True-Up Adjustment and computational records relating
thereto (collectively, the “Phase-In-Recovery Property Records”), which are
hereby constructively delivered to the Bond Trustee, as pledgee of the Bond
Issuer with respect to all Phase-In-Recovery Property.

Section 5.02. Duties of Servicer as Custodian.

(a) Safekeeping. The Servicer shall hold the Phase-In-Recovery Property Records
on behalf of the Bond Issuer and the Bond Trustee and maintain such accurate and
complete accounts, records and computer systems pertaining to the
Phase-In-Recovery Property Records on behalf of the Bond Issuer and the Bond
Trustee as shall enable the Bond Issuer to comply with this Agreement and the
Bond Indenture. In performing its duties as custodian the Servicer shall act
with reasonable care, using that degree of care and diligence that the Servicer
exercises with respect to comparable assets that the Servicer services for
itself or, if applicable, for others. The Servicer shall promptly report to the
Bond Issuer and the Bond Trustee any failure on its part to hold the
Phase-In-Recovery Property Records and maintain its accounts, records and
computer systems as herein provided and promptly take appropriate action to
remedy any such failure. Nothing herein shall be deemed to require an initial
review or any periodic review by the Bond Issuer or the Bond Trustee of the
Phase-In-Recovery Property Records. The Servicer’s duties to hold the
Phase-In-Recovery Property Records on behalf of the Bond Issuer set forth in
this Section 5.02, to the extent such Phase-In-Recovery Property Records have
not been previously transferred to a successor Servicer pursuant to Article VII,
shall terminate one year and one day after the earlier of the date on which
(i) the Servicer is succeeded by a successor Servicer in accordance with Article
VII hereof and (ii) no Bonds are outstanding.

(b) Maintenance of and Access to Records. The Servicer shall maintain at all
times records and accounts that permit the Servicer to identify
Phase-In-Recovery Charges billed. The Servicer shall maintain the
Phase-In-Recovery Property Records in Akron, Ohio or at such other office as
shall be specified to the Bond Issuer and the Bond Trustee by written notice at
least 30 days prior to any change in location. The Servicer shall make available
for inspection to the Bond Issuer and the Bond Trustee or their respective duly
authorized representatives, attorneys or auditors the Phase-In-Recovery Property
Records at such times during normal business hours as the Bond Issuer or the
Bond Trustee shall reasonably request and which do not unreasonably interfere
with the Servicer’s normal operations. Nothing in this Section 5.02(b) shall
affect the obligation of the Servicer to observe any applicable law (including
any PUCO Regulations) prohibiting disclosure of information regarding the
Customers, and the failure of the Servicer to provide access to such information
as a result of such obligation shall not constitute a breach of this
Section 5.02(b).

(c) Release of Documents. Upon instruction from the Bond Trustee in accordance
with the Bond Indenture, the Servicer shall release any Phase-In-Recovery
Property Records to the Bond Trustee, the Bond Trustee’s agent or the Bond
Trustee’s designee, as the case may be, at such place or places as the Bond
Trustee may designate, as soon as practicable.

(d) Defending Phase-In-Recovery Property Against Claims. The Servicer, on behalf
of the Bondholders, shall institute any action or proceeding necessary to compel
performance by the PUCO or the State of Ohio of any of their obligations or
duties under the Statute, the Financing Order or any Adjustment Request, and the
Servicer agrees to take such legal or administrative actions, including
defending against or instituting and pursuing legal actions and appearing or
testifying at hearings or similar proceedings, as may be reasonably necessary to
block or overturn any attempts to cause a repeal of, modification of or
supplement to the Statute or the Financing Order or the rights of holders of
Phase-In-Recovery Property by legislative enactment, voter initiative or
constitutional amendment that would be adverse to the Bondholders, the Bond
Issuer or the Bond Trustee, (and, thus, the Delaware

 

11



--------------------------------------------------------------------------------

Trustee, the Certificate Trustee and the Certificateholders). The costs of any
such action shall be payable from Phase-In-Recovery Charge Collections as an
Operating Expense in accordance with the priorities and Cap set forth in
Section 8.02(e) of the Bond Indenture. The Servicer’s obligations pursuant to
this Section 5.02 shall survive and continue notwithstanding the fact that the
payment of Operating Expenses pursuant to Section 8.02(e) of the Bond Indenture
may be delayed (it being understood that the Servicer may be required to
initially advance its own funds to satisfy its obligations hereunder).

Section 5.03. Instructions; Authority to Act. For so long as any Bonds remain
outstanding, the Servicer shall be deemed to have received proper instructions
with respect to the Phase-In-Recovery Property Records upon its receipt of
written instructions signed by a Responsible Officer of the Bond Trustee.

Section 5.04. Effective Period and Termination. The Servicer’s appointment as
custodian shall become effective as of the Closing Date and shall continue in
full force and effect until terminated pursuant to this Section 5.04. If any
Servicer shall resign as Servicer in accordance with the provisions of this
Agreement or if all of the rights and obligations of any Servicer shall have
been terminated under Section 7.01, the appointment of such Servicer as
custodian shall terminate upon appointment of a successor Servicer, subject to
the approval of the PUCO, and acceptance by such successor Servicer of such
appointment.

Section 5.05. Third-Party Billers.

(a) The Servicer hereby acknowledges and agrees that:

(i) billing and collection of Phase-In-Recovery Charges by TPBs is not currently
permitted by the Statute or PUCO Regulations;

(ii) if at any time in the future the State of Ohio takes any action to amend
the Statute, or the PUCO takes any action to adopt, supplement or amend PUCO
Regulations, in either case, to permit the billing and/or collecting of
Phase-In-Recovery Charges by TPBs, the Servicer, on behalf of the Bondholders,
shall take such legal or administrative actions, including defending against or
instituting and pursuing legal actions and appearing or testifying at hearings
or similar proceedings, as may be reasonably necessary to (A) if the Servicer
reasonably believes that such action could result in a downgrade of the Bonds or
is otherwise contrary to the Statute or the Financing Order, block or overturn
such action of the State or the PUCO, as the case may be, including by asserting
that such action violates the State Pledge; and (B) if such challenge or
opposition fails, compel performance by the PUCO or the State of Ohio, as the
case may be, of their obligations and duties under the Statute and the Financing
Order, as applicable, with respect to TPBs, including but not limited to
ensuring that the implementation of any such amendment, supplement, rule or
regulation does not result in a downgrade in the credit ratings assigned to the
Bonds and otherwise conforms with the matters referenced in Schedule A to Annex
I hereto;

(iii) it, on behalf of the Bondholders, will take reasonable steps to monitor on
an ongoing basis proceedings in the legislature of the State of Ohio and at the
PUCO for proposed legislation, rules, regulations or other initiatives that
could reasonably result in the taking by the State of Ohio or the PUCO of any
action referenced in (ii) above; and

(iv) the costs of any action taken by, and the obligations of, the Servicer
under this Section 5.05(a) shall be treated in the same manner as costs and
obligations referenced in the second and third sentences, respectively, of
Section 5.02(d).

(b) Should the laws of the State of Ohio be changed to permit the billing and/or
collecting of Phase-In-Recovery Charges by TPBs, the Servicer shall, using the
same degree of care and diligence that it exercises with respect to payments
owed to it for its own account, implement such procedures and policies as would
be necessary to properly enforce the obligations of each TPB to remit
Phase-In-Recovery Charges, in accordance with the terms and provisions of the
Financing Order.

Section 5.06. Custodian’s Indemnification. The Servicer as custodian shall
indemnify the Bond Issuer and the Bond Trustee (for itself and for the benefit
of the Holders) and each of their respective officers, directors,

 

12



--------------------------------------------------------------------------------

employees and agents for, and defend and hold harmless each such Person from and
against, any and all liabilities, obligations, losses, damages, payments and
claims, and reasonable costs or expenses, of any kind whatsoever (collectively,
“Indemnified Losses”) that may be imposed on, incurred by or asserted against
each such Person as the result of any negligent act or omission in any way
relating to the maintenance and custody by the Servicer, as custodian, of the
Phase-In-Recovery Property Records; provided, however, that the Servicer shall
not be liable for any portion of any such amount resulting from the willful
misconduct, bad faith or gross negligence of the Bond Issuer or the Bond
Trustee, as the case may be.

ARTICLE VI.

THE SERVICER

Section 6.01. Representations and Warranties of Servicer. The Servicer makes the
following representations and warranties, as of the Closing Date, on which the
Bond Issuer is deemed to have relied in entering into this Agreement relating to
the servicing of the Phase-In-Recovery Property.

(a) Organization and Good Standing. The Servicer is duly organized and validly
existing as a corporation in good standing under the laws of the State of Ohio,
with the requisite corporate power and authority to own its properties as such
properties are currently owned and to conduct its business as such business is
now conducted by it, and has the requisite corporate power and authority to
service the Phase-In-Recovery Property and to hold the Phase-In-Recovery
Property Records as custodian.

(b) Due Qualification. The Servicer is duly qualified to do business as a
foreign corporation in good standing, and has obtained all necessary licenses
and approvals, in all jurisdictions in which the ownership or lease of property
or the conduct of its business (including the servicing of the Phase-In-Recovery
Property as required by this Agreement) shall require such qualifications,
licenses or approvals (except where the failure to so qualify or obtain such
licenses and approvals would not be reasonably likely to have a material adverse
effect on the Servicer’s business, operations, assets, revenues or properties or
adversely affect the servicing of the Phase-In-Recovery Property).

(c) Power and Authority. The Servicer has the requisite corporate power and
authority to execute and deliver this Agreement and to carry out its terms; and
the execution, delivery and performance of this Agreement have been duly
authorized by all necessary corporate action on the part of the Servicer.

(d) Binding Obligation. This Agreement constitutes a legal, valid and binding
obligation of the Servicer enforceable against it in accordance with its terms,
subject to applicable insolvency, reorganization, moratorium, fraudulent
transfer and other laws relating to or affecting creditors’ rights generally
from time to time in effect and to general principles of equity (including
concepts of materiality, reasonableness, good faith and fair dealing),
regardless of whether considered in a proceeding in equity or at law.

(e) No Violation. The consummation of the transactions contemplated by this
Agreement and the fulfillment of the terms hereof do not: (i) conflict with or
result in any breach of any of the terms and provisions of, nor constitute (with
or without notice or lapse of time) a default under, the articles of
incorporation or code of regulations of the Servicer, or any material indenture,
agreement or other instrument to which the Servicer is a party or by which it is
bound; (ii) result in the creation or imposition of any Lien upon any of the
Servicer’s properties pursuant to the terms of any such indenture, agreement or
other instrument; or (iii) violate any existing law or any existing order, rule
or regulation applicable to the Servicer of any federal or state court or
regulatory body, administrative agency or other governmental instrumentality
having jurisdiction over the Servicer or its properties.

(f) No Proceedings. There are no proceedings pending and, to the Servicer’s
knowledge, there are no proceedings threatened and no investigations pending or
threatened, before any federal or state court, regulatory body, administrative
agency or other governmental instrumentality having jurisdiction over the
Servicer or its properties involving or relating to the Servicer or the Bond
Issuer or, to the Servicer’s knowledge, any other Person: (i) asserting the
invalidity of this Agreement; (ii) seeking to prevent the consummation of any of
the transactions contemplated by this Agreement; or (iii) seeking any
determination or ruling that might materially adversely affect the performance
by the Servicer of its obligations under, or the validity or enforceability of,
this Agreement.

 

13



--------------------------------------------------------------------------------

(g) Approvals. No approval, authorization, consent, order or other action of, or
filing with, any federal or state court, regulatory body, administrative agency
or other governmental instrumentality is required in connection with the
execution and delivery by the Servicer of this Agreement, the performance by the
Servicer of the transactions contemplated hereby or the fulfillment by the
Servicer of the terms hereof, except those that have been obtained or made and
those that the Servicer is required to make in the future pursuant to Article
III or IV hereof.

Section 6.02. Indemnities of Servicer.

(a) The Servicer shall be liable in accordance herewith only to the extent of
the obligations specifically undertaken by the Servicer and as expressly
provided under this Section 6.02.

(b) The Servicer shall indemnify the Bond Issuer and the Bondholders for, and
defend and hold harmless each such Person from and against, any and all
liabilities, obligations, losses, damages, payments, claims, costs or expenses
of any kind whatsoever (collectively, “Losses”) that may be imposed on, incurred
by or asserted against any such Person as a result of (i) the Servicer’s willful
misconduct or negligence in the performance of its duties or observance of its
covenants under this Agreement (including the Servicer’s willful misconduct or
negligence relating to the maintenance and custody by the Servicer, as
custodian, of the Phase-In-Recovery Property Records) or (ii) the Servicer’s
breach in any material respect of any of its representations or warranties in
this Agreement; provided, however, that the Servicer shall not be liable for any
Losses resulting from the willful misconduct or gross negligence of any such
indemnified person; and, provided, further, that the Bondholders shall be
entitled to enforce their rights and remedies against the Servicer under this
Section 6.02(b) solely through a cause of action brought for their benefit by
the Bond Trustee; and; provided, further, that the Servicer shall not be liable
for any Losses, regardless of when incurred, after the Bonds and all other
Financing Costs have been paid in full, except as provided in Section 6.02(c).

(c) The Servicer shall indemnify and hold harmless the Bond Trustee, the
Delaware Trustee, the Certificate Trustee and the Certificate Issuer and any of
their respective affiliates, officials, officers, directors, employees and
agents (each an “Indemnified Person”) for, and defend and hold harmless each
such Person from and against, any and all Losses imposed on, incurred by or
asserted against any of such Indemnified Persons as a result of: (i) the
Servicer’s willful misconduct or negligence in the performance of its duties or
observance of its covenants under this Agreement (including the Servicer’s
willful misconduct or negligence relating to the maintenance and custody by the
Servicer, as custodian, of the Phase-In-Recovery Property Records) or (ii) the
Servicer’s breach in any material respect of any of its representations or
warranties in this Agreement; provided, however, that the Servicer shall not be
liable for any Losses resulting from the willful misconduct or negligence of
such Indemnified Person or resulting from a breach of a representation or
warranty made by such Indemnified Person in any of the Basic Documents that
gives rise to the Servicer’s breach. The Servicer shall not be required to
indemnify an Indemnified Person for any amount paid or payable by such
Indemnified Person in the settlement of any action, proceeding or investigation
without the written consent of the Servicer, which consent shall not be
unreasonably withheld. Promptly after receipt by an Indemnified Person of notice
of its involvement in any action, proceeding or investigation, such Indemnified
Person shall, if a claim for indemnification in respect thereof is to be made
against the Servicer under this Section 6.02(c), notify the Servicer in writing
of such involvement. Failure by an Indemnified Person to so notify the Servicer
shall relieve the Servicer from the obligation to indemnify and hold harmless
such Indemnified Person under this Section 6.02(c) only to the extent that the
Servicer suffers actual prejudice as a result of such failure. With respect to
any action, proceeding or investigation brought by a third party for which
indemnification may be sought under this Section 6.02(c), the Servicer shall be
entitled to assume the defense of any such action, proceeding or investigation.
Upon assumption by the Servicer of the defense of any such action, proceeding or
investigation, the Indemnified Person shall have the right to participate in
such action or proceeding and to retain its own counsel. The Servicer shall be
entitled to appoint counsel of the Servicer’s choice at the Servicer’s expense
to represent the Indemnified Person in any action, proceeding or investigation
for which a claim of indemnification is made against the Servicer under this
Section 6.02(c) (in which case the Servicer shall not thereafter be responsible
for the fees and expenses of any separate counsel retained by the Indemnified
Person except as set forth below); provided, however, that such counsel shall be
reasonably satisfactory to the Indemnified Person. Notwithstanding the
Servicer’s election to appoint counsel to represent the Indemnified Person in an
action, proceeding or investigation, the Indemnified Person shall have the right
to employ separate counsel (including local counsel), and the Servicer shall
bear the reasonable fees, costs and expenses of such separate counsel if (i) the
use of

 

14



--------------------------------------------------------------------------------

counsel chosen by the Servicer to represent the Indemnified Person would present
such counsel with a conflict of interest, (ii) the actual or potential
defendants in, or targets of, any such action include both the Indemnified
Person and the Servicer and the Indemnified Person shall have reasonably
concluded that there may be legal defenses available to it that are different
from or additional to those available to the Servicer, (iii) the Servicer shall
not have employed counsel reasonably satisfactory to the Indemnified Person to
represent the Indemnified Person within a reasonable time after notice of the
institution of such action or (iv) the Servicer shall authorize the Indemnified
Person to employ separate counsel at the expense of the Servicer.
Notwithstanding the foregoing, the Servicer shall not be obligated to pay for
the fees, costs and expenses of more than one separate counsel for the
Indemnified Persons other than local counsel. The Servicer will not, without the
prior written consent of the Indemnified Person, settle or compromise or consent
to the entry of any judgment with respect to any pending or threatened claim,
action, suit or proceeding in respect of which indemnification may be sought
under this Section 6.02(c) (whether or not the Indemnified Person is an actual
or potential party to such claim or action) unless such settlement, compromise
or consent includes an unconditional release of the Indemnified Person from all
liability arising out of such claim, action, suit or proceeding.

(d) Indemnification under Sections 6.02(b) and 6.02(c) shall include reasonable
fees and out-of-pocket expenses of investigation and litigation (including
reasonable attorneys’ fees and expenses), except as otherwise provided in this
Agreement.

(e) For purposes of Section 6.02(b) and 6.02(c), in the event of the termination
of the rights and obligations of Ohio Edison Company (or any successor thereto
pursuant to Section 6.04) as Servicer pursuant to Section 7.01, or a resignation
by such Servicer pursuant to this Agreement, such Servicer shall be deemed to be
the Servicer pending appointment of a successor Servicer pursuant to
Section 7.02.

(f) The initial Servicer shall indemnify the Bond Trustee and, as to the Bond
Issuer’s allocable portion only, the Delaware Trustee and the Certificate
Trustee for all due and unpaid compensation, expenses and indemnity amounts
(owed by the Bond Issuer to such trustee under, and to the extent set forth in,
Section 6.07 of the Bond Indenture, Sections 1 through 4 of the Fee and
Indemnity Agreement and any applicable provisions of the other applicable Basic
Documents) that exceed the Cap. The Servicer’s indemnity obligation under this
Section 6.02(f) shall continue as an obligation of Ohio Edison Company, as the
initial Servicer under this Agreement, in the event a successor servicer is
appointed pursuant to Section 7.02.

(g) The indemnification obligations of the Servicer contained in this
Section 6.02 shall survive the resignation or removal of the Bond Trustee, the
Certificate Trustee or the Delaware Trustee or the termination of this Agreement
or the other applicable Basic Documents.

Section 6.03. Limitation on Liability of Servicer and Others. Except as
otherwise provided under this Agreement, neither the Servicer nor any of the
directors, officers, employees or agents of the Servicer shall be liable to the
Bond Issuer or any other Person for any action taken or for refraining from the
taking of any action pursuant to this Agreement or for errors in judgment;
provided, however, that this provision shall not protect the Servicer or any
director, officer, employee or agent of the Servicer against any liability that
would otherwise be imposed by reason of willful misconduct or negligence in the
performance of duties under this Agreement. The Servicer and any director,
officer, employee or agent of the Servicer may rely in good faith on the advice
of counsel reasonably acceptable to the Bond Trustee or on any document of any
kind, prima facie properly executed and submitted by any Person, respecting any
matters arising under this Agreement.

Except as provided in this Agreement, including but not limited to
Section 5.02(d), the Servicer shall not be under any obligation to appear in,
prosecute or defend any legal action relating to the Phase-In-Recovery Property
that is not directly related to one of the Servicer’s enumerated duties in this
Agreement or related to its obligation to indemnify, and that in its reasonable
opinion may cause it to incur any expense or liability; provided, however, that
the Servicer may, in respect of any Proceeding, undertake any action that it is
not specifically identified in this Agreement as a duty of the Servicer but that
the Servicer reasonably determines is necessary or desirable in order to protect
the rights and duties of the Bond Issuer or the Bond Trustee under this
Agreement and the interests of the Holders and Customers under this Agreement.
The Servicer’s costs and expenses incurred in connection with any such
proceeding shall be payable from Phase-In-Recovery Charges received by the
Servicer (to be remitted to the

 

15



--------------------------------------------------------------------------------

Collection Account) as an Operating Expense (and shall not be deemed to
constitute a portion of the Servicing Fee) in accordance with the Bond
Indenture. The Servicer’s obligations pursuant to this Section 6.03 shall
survive and continue notwithstanding that payment of such Operating Expense may
be delayed pursuant to the terms of the Bond Indenture (it being understood that
the Servicer may be required initially to advance its own funds to satisfy its
obligations hereunder).

Section 6.04. Merger or Consolidation of, or Assumption of the Obligations of,
Servicer. The Servicer shall not merge or consolidate into, or sell all or
substantially all of its assets to, any other Person except in compliance with
this Section. Any Person (a) into which the Servicer may be merged or
consolidated, (b) which may result from any merger or consolidation to which the
Servicer shall be a party or (c) which may succeed to the properties and assets
of the Servicer substantially as a whole, which Person in any of the foregoing
cases executes an agreement of assumption to perform every obligation of the
Servicer hereunder, shall be the successor to the Servicer under this Agreement
without further act on the part of any of the parties to this Agreement;
provided, however, that (i) immediately after giving effect to such transaction,
no Servicer Default and no event which, after notice or lapse of time, or both,
would become a Servicer Default shall have occurred and be continuing, (ii) the
Servicer shall have delivered to the Bond Issuer and the Bond Trustee an
Officers’ Certificate stating that such consolidation, merger or succession and
such agreement of assumption comply with this Section and that all conditions
precedent provided for in this Agreement relating to such transaction have been
complied with, (iii) the Servicer shall have delivered to the Bond Issuer and
the Bond Trustee an Opinion of Counsel either (A) stating that, in the opinion
of such counsel, all statutory filings to be made by the Servicer, including
filings with the PUCO pursuant to the Statute and filings under the applicable
UCC, have been executed and filed that are necessary to preserve and protect
fully the interests of the Bond Issuer and the Bond Trustee in the
Phase-In-Recovery Property and reciting the details of such filings or
(B) stating that, in the opinion of such counsel, no such action shall be
necessary to preserve and protect such interests and (iv) the Rating Agencies
shall have received prior written notice of such transaction. When any Person
acquires the properties and assets of the Servicer substantially as a whole and
becomes the successor to the Servicer in accordance with the terms of this
Section 6.04, then upon satisfaction of all of the other conditions of this
Section 6.04, the Servicer shall automatically and without further notice be
released from all its obligations hereunder.

Section 6.05. Ohio Edison Company Not to Resign as Servicer. Subject to the
provisions of Section 6.04, Ohio Edison Company shall not resign from the
obligations and duties hereby imposed on it as Servicer under this Agreement
unless Ohio Edison Company delivers to the Bond Trustee and the PUCO an opinion
of external counsel to the effect that Ohio Edison Company’s performance of its
duties under this Agreement shall no longer be permissible under applicable law.
No such resignation shall become effective until a successor Servicer shall have
assumed the responsibilities and obligations of Ohio Edison Company in
accordance with Section 7.02. In no event shall the Bond Trustee be obligated to
supervise the performance of the Servicer hereunder or to act as successor
Servicer hereunder. The Bond Trustee shall have no liability for the default of
the Servicer hereunder or the misconduct of the Servicer under this Agreement.

Section 6.06. Servicing Compensation.

(a) In consideration for its services hereunder, until the Retirement of the
Bonds, the Servicer shall receive an annual fee (the “Servicing Fee”) in an
amount (i) equal to 10 one-hundredth of one percent (0.10%) of the initial
principal balance of the Bonds for so long as Ohio Edison Company remains the
Servicer or (ii) of up to 75 one-hundredth of one percent (0.75%) of the initial
principal balance of the Bonds in the case of a non-utility successor Servicer.
The Servicing Fee shall be payable in semiannual installments on each Payment
Date.

(b) The Servicing Fee set forth in Section 6.06(a) above and expenses provided
for in Section 6.06(c) below shall be paid to the Servicer by the Bond Trustee,
on each Payment Date in accordance with the priorities and subject to the Cap
set forth in Section 8.02(e) of the Bond Indenture, by wire transfer of
immediately available funds from the Collection Account to an account designated
by the Servicer. Any portion of the Servicing Fee not paid on such date shall be
added to the Servicing Fee payable on the subsequent Payment Date.

 

16



--------------------------------------------------------------------------------

(c) The Bond Issuer shall pay all expenses incurred by the Servicer in
connection with its activities hereunder (including any fees to and
disbursements by accountants, counsel, or any other Person, any taxes imposed on
the Servicer (other than taxes based on the Servicer’s net income) and any
expenses incurred in connection with reports to Bondholders and
Certificateholders, subject to the priorities and Cap set forth in
Section 8.02(e) of the Bond Indenture).

Section 6.07. Compliance with Applicable Law. The Servicer covenants and agrees,
in servicing the Phase-In-Recovery Property, to comply in all material respects
with all laws applicable to, and binding upon, the Servicer and relating to such
Phase-In-Recovery Property the noncompliance with which would have a material
adverse effect on the value of the Phase-In-Recovery Property; provided,
however, that the foregoing is not intended to, and shall not, impose any
liability on the Servicer for noncompliance with any law that the Servicer is
contesting in good faith in accordance with its customary standards and
procedures.

Section 6.08. Access to Certain Records and Information Regarding
Phase-In-Recovery Property. The Servicer shall provide to the Bondholders, the
Bond Trustee and the Certificate Trustee access to the Phase-In-Recovery
Property Records in such cases where the Bondholders, the Bond Trustee and the
Certificate Trustee shall be required by applicable law to be provided access to
such records. Access shall be afforded without charge, but only upon reasonable
request and during normal business hours at the respective offices of the
Servicer. Nothing in this Section shall affect the obligation of the Servicer to
observe any applicable law (including any PUCO Regulation) prohibiting
disclosure of information regarding the Customers, and the failure of the
Servicer to provide access to such information as a result of such obligation
shall not constitute a breach of this Section.

Section 6.09. Appointments. The Servicer may at any time appoint any Person to
perform all or any portion of its obligations as Servicer hereunder; provided,
however, that the Rating Agency Condition shall have been satisfied in
connection therewith; and, provided, further, that the Servicer shall remain
obligated and be liable under this Agreement for the servicing and administering
of the Phase-In-Recovery Property in accordance with the provisions hereof
without diminution of such obligation and liability by virtue of the appointment
of such Person and to the same extent and under the same terms and conditions as
if the Servicer alone were servicing and administering the Phase-In-Recovery
Property; and, provided, further, however, that nothing herein (including the
Rating Agency Condition) shall preclude the execution by the Servicer of an
agreement with any TPB permitted by applicable law and PUCO Regulations should
the laws of the State of Ohio be changed to permit the billing and/or collecting
of Phase-In-Recovery Charges by TPBs.

Section 6.10. No Servicer Advances. Except with respect to Remittances of
Estimated Phase-In-Recovery Charge Payments, the Servicer shall not make any
advances of interest on or principal of the Bonds or the Certificates.

Section 6.11. Maintenance of Operations. The Servicer agrees to continue to
operate its distribution system to provide service to its customers so long as
it is acting as the Servicer under this Agreement.

ARTICLE VII.

DEFAULT

Section 7.01. Servicer Default. If any one of the following events (each a
“Servicer Default”) shall occur and be continuing:

 

17



--------------------------------------------------------------------------------

(a) any failure by the Servicer to remit to the Collection Account on behalf of
the Bond Issuer any required Remittance that shall continue unremedied for a
period of five (5) Servicer Business Days after written notice of such failure
is received by the Servicer from the Bond Issuer or the Bond Trustee; or

(b) any failure on the part of the Servicer duly to observe or to perform in any
material respect any other covenants or agreements of the Servicer set forth in
this Agreement, which failure shall (a) materially adversely affect the rights
of the Bondholders and (ii) continue unremedied for a period of 60 days after
the date on which written notice of such failure, requiring the same to be
remedied, shall have been given (A) to the Servicer by the Bond Issuer or (B) to
the Servicer by the Bond Trustee or by the Holders of Bonds evidencing not less
than 25 percent of the Outstanding Amount of the Bonds; or

(c) any representation or warranty made by the Servicer in this Agreement shall
prove to have been incorrect in any material respect when made, which has a
material adverse effect on the Bondholders and which material adverse effect
continues unremedied for a period of 60 days after written notice of such
failure is received by the Servicer from the Bond Issuer or the Bond Trustee; or

(d) an Insolvency Event occurs with respect to the Servicer;

then, and in each and every case, so long as the Servicer Default shall not have
been remedied, either the Bond Trustee, or the Holders of Bonds evidencing not
less than 25 percent of the Outstanding Amount of the Bonds, by notice then
given in writing to the Servicer (and to the Bond Trustee if given by the
Bondholders) (a “Termination Notice”) may terminate all the rights and
obligations (other than the obligations set forth in Section 6.02 hereof) of the
Servicer under this Agreement. In addition, upon a Servicer Default described in
Section 7.01(a), each of the following shall be entitled to apply to a court of
competent jurisdiction for sequestration and payment of revenues arising with
respect to the Phase-In-Recovery Property: (1) the Bondholders and the Bond
Trustee as beneficiary of the Statutory Lien permitted by the Statute; (2) the
Bond Issuer or (3) financing parties or other assignees under Section 4928.2310
of the Statute, of the Phase-In-Recovery Property. On or after the receipt by
the Servicer of a Termination Notice, and subject to the approval of the PUCO,
all authority and power of the Servicer under this Agreement, whether with
respect to the Bonds, the Phase-In-Recovery Property, the Phase-In-Recovery
Charge or otherwise, shall, without further action, pass to and be vested in
such successor Servicer as may be appointed under Section 7.02; and, without
limitation, the Bond Trustee is hereby authorized and empowered to execute and
deliver, on behalf of the predecessor Servicer, as attorney-in-fact or
otherwise, any and all documents and other instruments, and to do or accomplish
all other acts or things necessary or appropriate to effect the purposes of such
Termination Notice, whether to complete the transfer of the Phase-In-Recovery
Property Records and related documents, or otherwise. The predecessor Servicer
shall cooperate with the successor Servicer, the Bond Issuer and the Bond
Trustee in effecting the termination of the responsibilities and rights of the
predecessor Servicer under this Agreement, including the transfer to the
successor Servicer for administration by it of all cash amounts that shall at
the time be held by the predecessor Servicer for remittance, or shall thereafter
be received by it with respect to the Phase-In-Recovery Property or the
Phase-In-Recovery Charge. In case a successor Servicer is appointed as a result
of a Servicer Default, all reasonable costs and expenses (including reasonable
attorneys’ fees and expenses) incurred in connection with transferring the
Phase-In-Recovery Property Records to the successor Servicer and amending this
Agreement to reflect such succession as Servicer pursuant to this Section shall
be paid by the predecessor Servicer upon presentation of reasonable
documentation of such costs and expenses.

Section 7.02. Appointment of Successor.

(a) Upon the Servicer’s receipt of a Termination Notice pursuant to Section 7.01
or the Servicer’s resignation or removal in accordance with the terms of this
Agreement, the predecessor Servicer shall continue to perform its functions as
Servicer under this Agreement, and shall be entitled to receive the requisite
portion of the Servicing Fee and reimbursement of expenses as provided herein,
until a successor Servicer shall have assumed in writing the obligations of the
Servicer hereunder as described below. In the event of the Servicer’s
termination hereunder, the Bond Issuer shall appoint, subject to the approval of
the PUCO, a successor Servicer with the Bond Trustee’s prior written consent
thereto (which consent shall not be unreasonably withheld), and the successor
Servicer shall accept its appointment by a written assumption in form reasonably
acceptable to the Bond Issuer and the Bond Trustee. If within 30 days after the
delivery of the Termination Notice, the Bond Issuer shall not have obtained such
a new Servicer, the Bond Trustee may petition the PUCO or a court of competent
jurisdiction to

 

18



--------------------------------------------------------------------------------

appoint a successor Servicer under this Agreement. A Person shall qualify as a
successor Servicer only if (i) such Person is permitted under PUCO Regulations
to perform the duties of the Servicer, (ii) the Rating Agency Condition shall
have been satisfied and (iii) such Person enters into a servicing agreement with
the Bond Issuer having substantially the same provisions as this Agreement.

(b) Upon appointment, the successor Servicer shall be the successor in all
respects to the predecessor Servicer and shall be subject to all the
responsibilities, duties and liabilities arising thereafter relating thereto
placed on the predecessor Servicer and shall be entitled to the Servicing Fee
and all the rights granted to the predecessor Servicer by the terms and
provisions of this Agreement.

Section 7.03. Waiver of Past Defaults. The Holders of Bonds evidencing not less
than a majority of the Outstanding Amount of the Bonds may, on behalf of all
Bondholders, waive in writing any default by the Servicer in the performance of
its obligations hereunder and its consequences, except a default in making any
required Remittances to the Collection Account in accordance with this
Agreement. Upon any such waiver of a past default, such default shall cease to
exist, and any Servicer Default arising therefrom shall be deemed to have been
remedied for every purpose of this Agreement. No such waiver shall extend to any
subsequent or other default or impair any right consequent thereto.

Section 7.04. Notice of Servicer Default. The Servicer shall deliver to the Bond
Issuer, the Bond Trustee, the Certificate Trustee, the Certificate Issuer, the
Rating Agencies, and the PUCO, promptly after having obtained knowledge thereof,
but in no event later than five Servicer Business Days thereafter, written
notice in an Officer’s Certificate of any event which with the giving of notice
or lapse of time, or both, would become a Servicer Default under Section 7.01(a)
or (b).

ARTICLE VIII.

MISCELLANEOUS PROVISIONS

Section 8.01. Amendment. This Agreement may be amended in writing by the
Servicer and the Bond Issuer with ten Servicer Business Days’ prior written
notice given to the Rating Agencies and the PUCO and the prior written consent
of the Bond Trustee (which consent shall not be unreasonably withheld), but
without the consent of any of the Bondholders (or any other Person), to cure any
ambiguity, to correct or supplement any provisions in this Agreement or for the
purpose of adding any provisions to or changing in any manner or eliminating any
of the provisions in this Agreement or of modifying in any manner the rights of
the Bondholders; provided, however, that such action shall not, as evidenced by
an Officer’s Certificate delivered to the Bond Issuer and the Bond Trustee,
adversely affect in any material respect the interests of any Bondholder.

This Agreement may also be amended in writing from time to time by the Servicer
and the Bond Issuer with ten Servicer Business Days’ prior written notice given
to the Rating Agencies and the PUCO and the prior written consent of the Bond
Trustee (which consent shall not be unreasonably withheld) and, subject to the
first paragraph of this Section 8.01, the prior written consent of the Holders
of Bonds evidencing not less than a majority of the Outstanding Amount of the
Bonds, for the purpose of adding any provisions to or changing in any manner or
eliminating any of the provisions of this Agreement or of modifying in any
manner the rights of the Bondholders; provided, however, that any amendment of
the provisions of Sections 4.01 or 4.03 of this Agreement shall satisfy the
Rating Agency Condition.

It shall not be necessary for the consent of Bondholders pursuant to this
Section to approve the particular form of any proposed amendment or consent, but
it shall be sufficient if such consent shall approve the substance thereof.

The Bond Issuer shall promptly provide each of the Rating Agencies and the PUCO
with a copy of any amendment to this Agreement.

Prior to its consent to any amendment to this Agreement, the Bond Trustee shall
be entitled to receive and conclusively rely upon an Opinion of Counsel stating
that such amendment is authorized or permitted by this Agreement and all
conditions precedent have been met. The Bond Trustee may, but shall not be
obligated to, enter into any such amendment which affects the Bond Trustee’s own
rights, duties or immunities under this Agreement or otherwise. No amendment to
this Agreement which adversely affects, in any material respect, the rights,
protections or indemnities of the Certificate Trustee or Delaware Trustee under
Section 6.02 shall be effective without its prior written consent (not to be
unreasonably withheld).

 

19



--------------------------------------------------------------------------------

Section 8.02. Maintenance of Accounts and Records.

(a) The Servicer shall maintain accounts and records as to the Phase-In-Recovery
Property accurately and in accordance with its standard accounting procedures
and in sufficient detail to permit reconciliation between Phase-In-Recovery
Charge Collections and Deemed Phase-In-Recovery Charge Payments.

(b) The Servicer shall permit the Bond Trustee and its agents at any time during
normal business hours, upon reasonable notice to the Servicer and to the extent
it does not unreasonably interfere with the Servicer’s normal operations, to
inspect, audit and make copies of and abstracts from the Servicer’s records
regarding the Phase-In-Recovery Property and the Phase-In-Recovery Charge.
Nothing in this Section 8.02(b) shall affect the obligation of the Servicer to
observe any applicable law (including any PUCO Regulation) prohibiting
disclosure of information regarding the Customers, and the failure of the
Servicer to provide access to such information as a result of such obligation
shall not constitute a breach of this Section 8.02(b).

Section 8.03. Notices. Unless otherwise specifically provided herein, all
notices, directions, consents and waivers required under the terms and
provisions of this Agreement shall be in English and in writing, and any such
notice, direction, consent or waiver may be given by United States mail, courier
service, facsimile transmission or electronic mail (confirmed by telephone,
United States mail or courier service in the case of notice by facsimile
transmission or electronic mail) or any other customary means of communication,
and any such notice, direction, consent or waiver shall be effective when
delivered, or if mailed, three days after deposit in the United States mail with
proper postage for ordinary mail prepaid:

(a) if to the Servicer, to:

Ohio Edison Company

76 South Main Street

Akron, Ohio 44308

Attention: James W. Burk, Counsel of Record

Facsimile: (330) 384-3875

Telephone: (330) 384-5861

(b) if to the Bond Issuer, to:

OE Funding LLC

c/o FirstEnergy Corp.

76 South Main Street

Akron, OH 44308

Attention: James W. Burk, Counsel of Record

Facsimile: (330) 384-3875

Telephone: (330) 384-5861

(c) if to the Bond Trustee, to:

U.S. Bank National Association

190 S. LaSalle Street, 7th Floor

Mail Code: MK-IL-SL7R

Chicago, IL 60603

Attention: First Energy Ohio PIRB Special Purpose Trust 2013

Facsimile: (312) 332-7996

Telephone: (312) 332-7496

E-mail: melissa.rosal@usbank.com

 

20



--------------------------------------------------------------------------------

(d) if to Moody’s, to:

Moody’s Investors Service, Inc.

25th Floor, 7 World Trade Center, 250 Greenwich

New York, New York 10007

Attention: ABS/RMBS Monitoring Department

E-mail: ServicerReports@moodys.com

(e) if to S&P, to:

Standard & Poor’s Ratings Services

55 Water Street

New York, New York 10041

Attention: Structured Credit Surveillance

E-mail: servicer-report@standardandpoors.com

Telephone: (212) 438-8991

(f) if to Fitch, to:

Fitch Ratings

One State Street Plaza

New York, New York 10004

Attention: ABS Surveillance

Telephone: (212) 908-0500

Facsimile: (212) 908-0355

(g) if to the Certificate Issuer, to:

U.S. Bank Trust National Association, as Delaware Trustee

for the FirstEnergy Ohio PIRB Special Purpose Trust 2013

190 S. LaSalle Street, 7th Floor

Mail Code: MK-IL-SL7R

Chicago, IL 60603

Attention: First Energy Ohio PIRB Special Purpose Trust 2013

Facsimile: (312) 332-7996

Telephone: (312) 332-7496

E-mail: melissa.rosal@usbank.com

With a copy to the Administrative Trustee

(h) as to each of the foregoing, at such other address as shall be designated by
written notice to the other parties.

Section 8.04. Assignment. Notwithstanding anything to the contrary contained
herein, except as provided in Section 6.04 and Section 8.10 and as provided in
the provisions of this Agreement concerning the resignation of the Servicer,
this Agreement may not be assigned by the Servicer.

Section 8.05. Limitations on Rights of Third Parties. The provisions of this
Agreement are solely for the benefit of the Servicer, the Bond Issuer, the
Bondholders, the Bond Trustee, the Certificate Trustee, the Delaware Trustee,
the Certificate Issuer and the other Persons expressly referred to herein and
such Persons shall have the right to enforce the relevant provisions of this
Agreement, except that the Bondholders shall be entitled to enforce

 

21



--------------------------------------------------------------------------------

their rights against the Servicer under this Agreement solely through a cause of
action brought for their benefit by the Bond Trustee. Nothing in this Agreement,
whether express or implied, shall be construed to give to any other Person any
legal or equitable right, remedy or claim in the Phase-In-Recovery Property or
under or in respect of this Agreement or any covenants, conditions or provisions
contained herein.

Section 8.06. Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

Section 8.07. Separate Counterparts. This Agreement may be executed by the
parties hereto in separate counterparts, each of which when so executed and
delivered shall be an original, but all such counterparts shall together
constitute but one and the same instrument.

Section 8.08. Headings. The headings of the various Articles and Sections herein
are for convenience of reference only and shall not define or limit any of the
terms or provisions hereof.

Section 8.09. Governing Law. This Agreement shall be construed in accordance
with the substantive laws of the State of Ohio, without giving effect to its
conflict of law or other principles that would cause the application of the laws
of another jurisdiction, and the obligations, rights and remedies of the parties
hereunder shall be determined in accordance with such laws.

Section 8.10. Collateral Assignment to Bond Trustee. The Servicer hereby
acknowledges and consents to the Grant of a security interest and collateral
assignment by the Bond Issuer pursuant to the Bond Indenture of all of the Bond
Issuer’s rights hereunder to the Bond Trustee for the benefit of the holders of
the Bonds and the Bond Trustee and to the Grant of a security interest and
collateral assignment by the Bondholder to the Certificate Trustee pursuant to
the Certificate Indenture for the benefit of the Certificateholders and the
Certificate Trustee in all of the Bondholder’s rights in all rights of the
Certificate Trustee or the Certificate Issuer, as holder of the Bonds, in and to
this Servicing Agreement.

Section 8.11. Nonpetition Covenant. Notwithstanding any prior termination of
this Agreement or the Bond Indenture, but subject to the right of a court of
competent jurisdiction to order the sequestration and payment of revenues
arising with respect to the Phase-In-Recovery Property notwithstanding any
bankruptcy, reorganization or other insolvency proceedings with respect to Ohio
Edison Company or any of its affiliates pursuant to Section 4928.2310 of the
Statute, the Servicer solely in its capacity as creditor of the Bond Issuer,
shall not, prior to the date which is one year and one day after the termination
of the Bond Indenture with respect to the Bond Issuer, petition or otherwise
invoke or cause the Bond Issuer or the Trust to invoke the process of any court
or governmental authority for the purpose of commencing or sustaining an
involuntary case against the Bond Issuer or the Trust under any federal or state
bankruptcy, insolvency or similar law or appointing a receiver, liquidator,
assignee, trustee, custodian, sequestrator or other similar official of the Bond
Issuer or the Trust or any substantial part of the property of the Bond Issuer
or the Trust, or, to the fullest extent permitted by law, ordering the winding
up or liquidation of the affairs of the Bond Issuer or the Trust.

Section 8.12. Rule 17g-5 Compliance. The Servicer agrees that any notice,
report, request for satisfaction of the Rating Agency Condition, document or
other information provided by the Servicer to any Rating Agency under this
Agreement or any other Basic Document to which it is a party for the purposes of
determining the initial credit rating of the Bonds and Certificates or
undertaking credit rating surveillance of the Bonds and Certificates with any
Rating Agency, shall be, substantially concurrently, posted by the Servicer on
the 17g-5 Website.

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Phase-In-Recovery
Property Servicing Agreement to be duly executed by their respective officers as
of the day and year first above written.

 

OE FUNDING LLC, as Bond Issuer By:   /s/ Steven R. Staub Name:  

Steven R. Staub

Title:   Vice President and Treasurer OHIO EDISON COMPANY, as Servicer By:   /s/
Steven R. Staub Name:   Steven R. Staub Title:   Vice President and Treasurer

Signature Page to Phase-in-Recovery Property Servicing Agreement



--------------------------------------------------------------------------------

EXHIBIT A-1

FORM OF SERVICER’S CERTIFICATE

The undersigned hereby certifies that he/she is the duly elected and acting
_______________ of Ohio Edison Company, as servicer (the “Servicer”) under the
Phase-In-Recovery Property Servicing Agreement dated as of June 20, 2013 (the
“Servicing Agreement”) between the Servicer and OE Funding LLC (the “Bond
Issuer”) and further that:

1. The undersigned is responsible for assessing the Servicer’s compliance with
the servicing criteria set forth in Item 1122(d) of Regulation AB (the
“Servicing Criteria”).

2. With respect to each of the Servicing Criteria, the undersigned has made the
following assessment of the Servicing Criteria in accordance with Item 1122(d)
of Regulation AB, with such discussion regarding the performance of such
Servicing Criteria during the fiscal year covered by the Sponsor’s annual report
on Form 10-K Report (such fiscal year, the “Assessment Period”):

 

Reg AB
Reference

  

Servicing Criteria

  

Applicable

Servicer Criteria

   General Servicing Considerations   

1122(d)(1)(i)

   Policies and procedures are instituted to monitor any performance or other
triggers and events of default in accordance with the transaction agreements.   
Applicable; assessment below.

1122(d)(1)(ii)

   If any material servicing activities are outsourced to third parties,
policies and procedures are instituted to monitor the third party’s performance
and compliance with such servicing activities.    Not applicable; no servicing
activities were outsourced.

1122(d)(1)(iii)

   Any requirements in the transaction agreements to maintain a back-up servicer
for pool assets are maintained.    Not applicable; documents do not provide for
a back-up servicer.

1122(d)(1)(iv)

   A fidelity bond and errors and omissions policy is in effect on the party
participating in the servicing function throughout the reporting period in the
amount of coverage required by and otherwise in accordance with the terms of the
transaction agreements.    Not applicable; PUCO Regulations impose credit
standards on retail electric providers who handle customer collections and
govern performance requirements of utilities.    Cash Collection and
Administration   

1122(d)(2)(i)

   Payments on pool assets are deposited into the appropriate custodial bank
accounts and related bank clearing accounts no more than two business days
following receipt, or such other number of days specified in the transaction
agreements.    Applicable

1122(d)(2)(ii)

   Disbursements made via wire transfer on behalf of an obligor or to an
investor are made only by authorized personnel.    Applicable

1122(d)(2)(iii)

   Advances of funds or guarantees regarding collections, cash flows or
distributions, and any interest or other fees charged for such advances, are
made, reviewed and approved as specified in the transaction agreements.   
Applicable, but no current assessment required; no advances by the Servicer are
permitted under the transaction agreements.

 

A-1



--------------------------------------------------------------------------------

Reg AB

Reference

  

Servicing Criteria

  

Applicable

Servicer Criteria

1122(d)(2)(iv)

   The related accounts for the transaction, such as cash reserve accounts or
accounts established as a form of overcollateralization, are separately
maintained (e.g., with respect to commingling of cash) as set forth in the
transaction agreements.    Applicable, but no current assessment is required
since transaction accounts are maintained by and in the name of the Bond
Trustee.

1122(d)(2)(v)

   Each custodial account is maintained at a federally insured depository
institution as set forth in the transaction agreements. For purposes of this
criterion, “federally insured depository institution” with respect to a foreign
financial institution means a foreign financial institution that meets the
requirements of Rule 13k-1(b)(1) of the Securities Exchange Act.    Applicable,
but no current assessment required; all “custodial accounts” are maintained by
the Bond Trustee.

1122(d)(2)(vi)

   Unissued checks are safeguarded so as to prevent unauthorized access.    Not
applicable; all transfers made by wire transfer.

1122(d)(2)(vii)

   Reconciliations are prepared on a monthly basis for all asset-backed
securities related bank accounts, including custodial accounts and related bank
clearing accounts. These reconciliations are (A) mathematically accurate; (B)
prepared within 30 calendar days after the bank statement cutoff date, or such
other number of days specified in the transaction agreements; (C) reviewed and
approved by someone other than the person who prepared the reconciliation; and
(D) contain explanations for reconciling items. These reconciling items are
resolved within 90 calendar days of their original identification, or such other
number of days specified in the transaction agreements.    Applicable;
assessment below.    Investor Remittances and Reporting   

1122(d)(3)(i)

   Reports to investors, including those to be filed with the Commission, are
maintained in accordance with the transaction agreements and applicable
Commission requirements. Specifically, such reports (A) are prepared in
accordance with timeframes and other terms set forth in the transaction
agreements; (B) provide information calculated in accordance with the terms
specified in the transaction agreements; (C) are filed with the Commission as
required by its rules and regulations; and (D) agree with investors’ or the
trustee’s records as to the total unpaid principal balance and number of pool
assets serviced by the Servicer.    Applicable; assessment below.

1122(d)(3)(ii)

   Amounts due to investors are allocated and remitted in accordance with
timeframes, distribution priority and other terms set forth in the transaction
agreements.    Not applicable; investor records maintained by Bond Trustee.

1122(d)(3)(iii)

   Disbursements made to an investor are posted within two business days to the
Servicer’s investor records, or such other number of days specified in the
transaction agreements.    Applicable

1122(d)(3)(iv)

   Amounts remitted to investors per the investor reports agree with cancelled
checks, or other form of payment, or custodial bank statements.    Applicable;
assessment below.    Pool Asset Administration   

1122(d)(4)(i)

   Collateral or security on pool assets is maintained as required by the
transaction agreements or related documents.    Applicable; assessment below.

1122(d)(4)(ii)

   Pool assets and related documents are safeguarded as required by the
transaction agreements.    Applicable; assessment below.

 

A-2



--------------------------------------------------------------------------------

Reg AB

Reference

  

Servicing Criteria

  

Applicable

Servicer Criteria

1122(d)(4)(iii)

   Any additions, removals or substitutions to the asset pool are made, reviewed
and approved in accordance with any conditions or requirements in the
transaction agreements.    Not applicable; no removals or substitutions of
phase-in-recovery property are contemplated or allowed under the transaction
documents.

1122(d)(4)(iv)

   Payments on pool assets, including any payoffs, made in accordance with the
related pool asset documents are posted to the Servicer’s obligor records
maintained no more than two business days after receipt, or such other number of
days specified in the transaction agreements, and allocated to principal,
interest or other items (e.g., escrow) in accordance with the related
transaction agreements.    Applicable; assessment below.

1122(d)(4)(v)

   The Servicer’s records regarding the pool assets agree with the Servicer’s
records with respect to an obligor’s unpaid principal balance.    Not
applicable; because underlying obligation (phase-in-recovery charge) is not an
interest bearing instrument.

1122(d)(4)(vi)

   Changes with respect to the terms or status of an obligor’s pool assets
(e.g., loan modifications or re-agings) are made, reviewed and approved by
authorized personnel in accordance with the transaction agreements and related
pool asset documents.    Applicable; assessment below

1122(d)(4)(vii)

   Loss mitigation or recovery actions (e.g., forbearance plans, modifications
and deeds in lieu of foreclosure, foreclosures and repossessions, as applicable)
are initiated, conducted and concluded in accordance with the timeframes or
other requirements established by the transaction agreements.    Applicable;
limited assessment below. Servicer actions governed by PUCO regulations.

1122(d)(4)(viii)

   Records documenting collection efforts are maintained during the period any
pool asset is delinquent in accordance with the transaction agreements. Such
records are maintained on at least a monthly basis, or such other period
specified in the transaction agreements, and describe the entity’s activities in
monitoring delinquent pool assets including, for example, phone calls, letters
and payment rescheduling plans in cases where delinquency is deemed temporary
(e.g., illness or unemployment).    Applicable, but does not require assessment
since no explicit documentation requirement with respect to delinquent accounts
are imposed under the transactional documents due to availability of “true-up”
adjustment mechanism.

1122(d)(4)(ix)

   Adjustments to interest rates or rates of return for pool assets with
variable rates are computed based on the related pool asset documents.    Not
applicable; phase-in-recovery charges are not interest bearing instruments.

1122(d)(4)(x)

   Regarding any funds held in trust for an obligor (such as escrow accounts):
(A) such funds are analyzed, in accordance with the obligor’s pool asset
documents, on at least an annual basis, or such other period specified in the
transaction agreements; (B) interest on such funds is paid, or credited, to
obligors in accordance with applicable pool asset documents and state laws; and
(C) such funds are returned to the obligor within 30 calendar days of full
repayment of the related pool assets, or such other number of days specified in
the transaction agreements.    Applicable; [Servicer maintains deposit accounts
in accordance with PUCO Regulations].

 

A-3



--------------------------------------------------------------------------------

Reg AB

Reference

  

Servicing Criteria

  

Applicable

Servicer Criteria

1122(d)(4)(xi)

   Payments made on behalf of an obligor (such as tax or insurance payments) are
made on or before the related penalty or expiration dates, as indicated on the
appropriate bills or notices for such payments, provided that such support has
been received by the servicer at least 30 calendar days prior to these dates, or
such other number of days specified in the transaction agreements.    Not
applicable; Servicer does not make payments on behalf of obligors.

1122(d)(4)(xii)

   Any late payment penalties in connection with any payment to be made on
behalf of an obligor are paid from the servicer’s funds and not charged to the
obligor, unless the late payment was due to the obligor’s error or omission.   
Not applicable; Servicer cannot make advances of its own funds on behalf of
customers under the transaction documents.

1122(d)(4)(xiii)

   Disbursements made on behalf of an obligor are posted within two business
days to the obligor’s records maintained by the servicer, or such other number
of days specified in the transaction agreements.    Not applicable; Servicer
cannot make advances of its own funds on behalf of customers to pay principal or
interest on the bonds.

1122(d)(4)(xiv)

   Delinquencies, charge-offs and uncollectible accounts are recognized and
recorded in accordance with the transaction agreements.    Applicable;
assessment below.

1122(d)(4)(xv)

   Any external enhancement or other support, identified in Item 1114(a)(1)
through (3) or Item 1115 of Regulation AB, is maintained as set forth in the
transaction agreements.    Not applicable; no external enhancement is required
under the transaction documents.

3. To the best of the undersigned’s knowledge, based on such review, the
Servicer is in compliance in all material respects with the applicable servicing
criteria set forth above as of and for the period ending the end of the fiscal
year covered by the Sponsor’s annual report on Form 10-K. [If not true, include
description of any material instance of noncompliance.]

 

A-4



--------------------------------------------------------------------------------

Executed as of this      day of                         ,         .

 

OHIO EDISON COMPANY By:      

Name:

Title:

 

A-5



--------------------------------------------------------------------------------

EXHIBIT A-2

CERTIFICATE OF COMPLIANCE

The undersigned hereby certifies that he/she is the duly elected and acting
[            ] of Ohio Edison Company, as servicer (the “Servicer”) under the
Phase-In-Recovery Property Servicing Agreement, dated as of             , 2013
(the “Servicing Agreement”), between the Servicer and OE Funding LLC (the “Bond
Issuer”), and further certifies on behalf of the Servicer that:

1. A review of the activities of the Servicer and of its performance under the
Servicing Agreement during the [twelve] months ended December 31, [            ]
has been made under the supervision of the undersigned pursuant to Section 3.03
of the Servicing Agreement; and

2. To the undersigned’s knowledge, based on such review, the Servicer has
fulfilled all of its material obligations in all material respects under the
Servicing Agreement throughout the [twelve] months ended December 31,
[            ], except as listed on Annex A hereto.

Executed as of this                     day of                     .

 

By:     Name:   Title:  



--------------------------------------------------------------------------------

ANNEX A TO EXHIBIT A-2

LIST OF SERVICER DEFAULTS

 

Nature of Default

  

Status



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF SEMIANNUAL TRUE-UP FILING

[date]

ADVICE             

PUBLIC UTILITIES COMMISSION OF OHIO

 

SUBJECT:    Phase-In-Recovery Charge Adjustment Request Pursuant to PUCO Case
No. 12-1465-EL-ATS (the “Financing Order”), Ohio Edison Company, as servicer of
the Bonds or any successor Servicer and on behalf of the bond issuer and bond
trustee may apply for adjustment to the Phase-In-Recovery Charge semiannually
and at such additional intervals as may be provided for in the Financing Order.
Any capitalized terms not defined herein shall have the meanings ascribed
thereto in the Financing Order.

PURPOSE

This filing establishes the revised Phase-In-Recovery Charge to be assessed and
collected from all classes of retail users of Ohio Edison Company distribution
system within the geographic service territory as in effect on [    ,     ] ,
and whether or not such distribution system is being operated by Ohio Edison
Company or a successor distribution company. The Phase-In-Recovery Charge is a
usage-based component of each retail user’s monthly bill until the Bonds, and
interest thereon, and all other approved Financing Costs of the Company’s bond
issuer are discharged in full. In the Financing Order, the Commission authorized
Ohio Edison Company to file Adjustment Requests semiannually and otherwise as
provided for in the Financing Order. Ohio Edison Company, or a successor
Servicer, is authorized to file periodic Phase-In-Recovery Charge adjustments to
the extent necessary to ensure the timely recovery of revenues sufficient to
provide for the payment of an amount equal to the Bonds, and interest thereon,
and all other approved financing costs, which may include indemnity obligations
of the bond issuer in the securitization transaction documents for bond issuer
officers and directors, trustee fees, liabilities of the special purpose trust
and liabilities to the underwriters related to the underwriting of the Bonds.
Adjustment Requests are those where Ohio Edison Company uses the methodology
approved by the Commission in PUCO Case No. 12-1465-EL-ATS to adjust upward or
downward the existing Phase-In-Recovery Charge.

Using the methodology approved by the Commission in the Financing Order, this
filing modifies the variables used in the Phase-In-Recovery Charge calculation
and provides the resulting modified Phase-In-Recovery Charge. The enclosures
show the revised assumptions for the variables used in calculating the
Phase-In-Recovery Charge for retail users and the resulting tariff pages of Ohio
Edison Company reflecting the pricing update for the Phase-In-Recovery Rider
(Rider PIR).

EFFECTIVE DATE

In accordance with the Financing Order, unless otherwise ordered by the PUCO,
adjustments requested pursuant to Semiannual True-Up Filings will become
effective on a service rendered basis 60 days after the filing with the PUCO.
Therefore, these Phase-In-Recovery Charges shall be effective as of
            .

NOTICE

Copies of this filing are being furnished to the parties on the attached service
list. Notice to the public is hereby given by filing and keeping this filing
open for public inspection at Ohio Edison Company’s corporate headquarters.

Enclosures



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF MONTHLY SERVICER CERTIFICATE

Pursuant to Section 4.01(d)(ii) of the Phase-In-Recovery Property Servicing
Agreement, dated as of         , 2013 (the “Servicing Agreement”), between Ohio
Edison Company, as servicer (the “Servicer”) and OE Funding LLC, the Servicer
does hereby certify as follows:

Capitalized terms used herein have their respective meanings as set forth in the
Servicing Agreement.

For the Monthly Period:

 

1.    Billings: a)    Monthly kWh Consumption: b)    Applicable
Phase-In-Recovery Charge: c)    Total Phase-In-Recovery Charge Amount Billed
(less expected charge-offs) this Month: d)    Cumulative Phase-In-Recovery
Charge Amount Billed (less expected charge-offs) this Remittance Period:

 

2.    Remittances: a)    Total Amount Remitted this Month: b)    Cumulative
Amount Remitted this Remittance Period:

 

3.    Draws on Subaccounts: a)    Excess Funds Subaccount Draw Amount this
Month: b)    Cumulative Excess Funds Subaccount Draw Amount this Remittance
Period (net of funding): c)    Capital Subaccount Draw Amount this Month: d)   
Cumulative Capital Subaccount Draw Amount this Remittance Period (net of
funding):

Executed as of this                     day of                     .

 

OHIO EDISON COMPANY,

as Servicer

By:     Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF SEMIANNUAL SERVICER CERTIFICATE

Pursuant to Section 4.01(d)(iii) of the Phase-In-Recovery Property Servicing
Agreement, dated as of         , 2013 (the “Servicing Agreement”), between Ohio
Edison Company, as servicer and OE Funding LLC, the Servicer does hereby
certify, for the Current Payment Date, as follows:

Capitalized terms used herein have their respective meanings as set forth in the
Servicing Agreement. References herein to certain sections and subsections are
references to the respective sections of the Servicing Agreement.

1. Phase-In-Recovery Charge Collections and Aggregate Amounts Available for the
Current Payment Date:

 

i.    Amount Remitted [Month] [Year] ii.    Amount Remitted [Month] [Year] iii.
   Amount Remitted [Month] [Year] iv.    Amount Remitted [Month] [Year] v.   
Amount Remitted [Month] [Year] vi.    Amount Remitted [Month] [Year] vii.   
Total Amount Remitted for this Period (sum of i. through vi. above): viii.   
Net Earnings on Collection Account (1): ix.    [Expenses] Paid to Date: x.   
General Subaccount Balance (sum of vii. and viii. above minus ix.): xi.   
Excess Funds Subaccount Balance xii.    Capital Subaccount Balance xiii.   
Collection Account Balance (sum of x. through xii. above)1:

2. Outstanding Principal Balance as of Prior Payment Date by Tranche:

 

i.    Tranche A-1 Principal Balance Outstanding Bond: ii.    Tranche A-2
Principal Balance Outstanding Bond: iii.    Tranche A-3 Principal Balance
Outstanding Bond: iv.    Total Bond Principal Balance:

 

1 

[Includes interest earned on the excess funds subaccount transferred to the
collection account.]

 



--------------------------------------------------------------------------------

3. Required Funding/Payments as of Current Payment Date:

a) Projected Principal Balances and Payments

 

     Projected
Principal Balance    Semiannual
Principal Due

i. Tranche A-1 Bond

     

ii. Tranche A-2 Bond

     

iii Tranche A-3 Bond

     

iv. Total Projected Principal Amount:

     

b) Required Interest Payments

 

     Bond
Interest Rate    Days in
Applicable Period    Interest
Due

i. Tranche A-1 Bond

        

ii. Tranche A-2 Bond

        

iii. Tranche A-3 Bond

        

iv. Total Required Interest Amount:

        

c) Projected Subaccount Payments and Levels

 

Subaccount

   Principal
Level    Funding
Required

i. Capital Subaccount:

     

ii. Total Subaccount Payments and Levels:

     

4. Allocation of Remittances as of Current Payment Date Pursuant to
Section 8.02(e) of Bond Indenture:

a) Semiannual Expenses

Net Expense Amount (Payable on Current Payment Date):

 

i. Bond, Delaware and Certificate Trustee Fees and Expenses allocable to Bond
Issuer:



--------------------------------------------------------------------------------

ii. Semiannual Servicing Fee:

  

iii. Semiannual Administration Fee:

  

iv. Operating Expenses (subject to Cap):

  

v. Total Expenses:

  

b) Semiannual Interest

 

     Aggregate    Per $1000 of Original
Principal Amount

i. Tranche A-1 Bond

     

ii. Tranche A-2 Bond

     

iii. Tranche A-3 Bond

     

iv. Total Semiannual Interest:

     

c) Semiannual Principal

 

    Aggregate    Per $1000 of Original
Principal Amount

i. Tranche A-1 Bond

    

ii. Tranche A-2 Bond

    

iii. Tranche A-3 Bond

    

iv. Total Semiannual Principal:

    

d) Other Payments

 

i. Operating Expenses (in excess of [$100,000]):

  

ii. Funding of Capital Subaccount (to required amount):

  

iii Deposits to Excess Funds Subaccount:

  

5. Outstanding Principal Balance and Collection Account Balance as of Current
Payment Date (after giving effect to payments to be made on such distribution
date):

a) Principal Balance Outstanding:

 

i. Tranche A-1 Principal Balance Outstanding Bond:

  

ii. Tranche A-2 Principal Balance Outstanding Bond:

  



--------------------------------------------------------------------------------

iii. Tranche A-3 Principal Balance Outstanding Bond:

  

iv. Total Bond Principal Balance:

  

b) Collection Account Balances Outstanding:

 

i. Capital Subaccount:

  

ii. Excess Funds Subaccount:

  

iii. Total Subaccount Amount:

  

6. Subaccount Draws as of Current Payment Date (if applicable, pursuant to
Section 8.02(e) of Bond Indenture):

 

i. Capital Subaccount:

  

ii. Excess Funds Subaccount:

  

iii. Total Subaccount Draws:

  

7. Shortfalls in Interest and Principal Payments as of Current Payment Date (if
applicable):

a) Semiannual Interest Shortfall

 

i. Tranche A-1 Bond

  

ii. Tranche A-2 Bond

  

iii. Tranche A-3 Bond

  

iv. Total Semiannual Interest Shortfall:

  

b) Semiannual Principal Shortfall

 

i. Tranche A-1 Bond

  

ii. Tranche A-2 Bond

  

iii. Tranche A-3 Bond

  

iv. Total Semiannual Principal Shortfall:

  

8. Shortfalls in Required Subaccount Levels as of Current Distribution Date:

 

i. Capital Subaccount:

  

ii. Total Subaccount Shortfalls:

  



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this
Semiannual Servicer Certificate this             day of             ,
            .

 

OHIO EDISON COMPANY, as Servicer By:     Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF SEMIANNUAL RECONCILIATION

Pursuant to Section 4.03(b) of the Phase-In-Recovery Property Servicing
Agreement, dated as of                     , 2013 (the “Servicing Agreement”),
between Ohio Edison Company, as servicer (the “Servicer”) and OE Funding LLC,
the Servicer does hereby certify as follows:

For the Reconciliation Period:                     to                     

 

1. Calculation of Remittance Shortfall or Remittance Excess:

 

  a) Deemed Phase-In-Recovery Charge Payments, Collected and Remitted

 

  b) Estimated Phase-In-Recovery Charge Payments, Collected and Remitted

 

  c) Remittance Shortfall (b – a, if positive):

 

  d) Remittance Excess (a – b, if positive):



--------------------------------------------------------------------------------

Executed as of this                      day of                      .

 

OHIO EDISON COMPANY,

as Servicer

By:     Name: Title:



--------------------------------------------------------------------------------

SCHEDULE 4.01(A)

EXPECTED AMORTIZATION SCHEDULE

OUTSTANDING PRINCIPAL BALANCE



--------------------------------------------------------------------------------

SCHEDULE 4.01(A)

Expected Amortization Schedule

 

Semiannual

Payment Date

   Tranche A-1
Balance      Tranche A-2
Balance      Tranche A-3
Balance  

Tranche Size

   $ 35,690,000       $ 10,202,000       $ 123,612,000   

Date

        

 

  

 

 

    

 

 

    

 

 

 

Closing Date

   $ 35,690,000       $ 10,202,000       $ 123,612,000   

1/2014

     22,811,220         10,202,000         123,612,000   

7/2014

     8,025,370         10,202,000         123,612,000   

1/2015

     5,977,864         10,202,000         123,612,000   

7/2015

     4,279,375         10,202,000         123,612,000   

1/2016

     2,568,633         10,202,000         123,612,000   

7/2016

     855,106         10,202,000         123,612,000   

1/2017

     —           9,347,183         123,612,000   

7/2017

     —           7,639,593         123,612,000   

1/2018

     —           5,934,136         123,612,000   

7/2018

     —           4,228,985         123,612,000   

1/2019

     —           2,523,264         123,612,000   

7/2019

     —           831,598         123,612,000   

1/2020

     —           —           122,779,605   

7/2020

     —           —           121,138,425   

1/2021

     —           —           119,481,165   

7/2021

     —           —           117,738,548   

1/2022

     —           —           113,700,157   

7/2022

     —           —           109,638,027   

1/2023

     —           —           105,524,817   

7/2023

     —           —           101,398,577   

1/2024

     —           —           97,247,384   

7/2024

     —           —           92,994,684   

1/2025

     —           —           88,698,524   

7/2025

     —           —           84,298,355   

1/2026

     —           —           79,852,183   

7/2026

     —           —           75,299,416   

1/2027

     —           —           70,698,012   

7/2027

     —           —           65,987,335   

1/2028

     —           —           61,225,298   

7/2028

     —           —           56,351,217   

1/2029

     —           —           51,422,957   

7/2029

     —           —           46,379,785   

1/2030

     —           —           41,279,518   

7/2030

     —           —           36,061,372   

1/2031

     —           —           30,783,112   

7/2031

     —           —           25,383,903   

1/2032

     —           —           19,921,457   

7/2032

     —           —           14,334,884   

1/2033

     —           —           8,681,842   

7/2033

     —           —           2,901,386   

1/2034

     —           —           —     

7/2034

     —           —           —     

1/2035

     —           —           —     

7/2035

     —           —           —     



--------------------------------------------------------------------------------

ANNEX I

SERVICING PROCEDURES

The Servicer agrees to comply with the following servicing procedures:

SECTION 1. DEFINITIONS

(a) Capitalized terms used herein and not otherwise defined herein shall have
the meanings set forth in the Agreement.

(b) Whenever used in this Annex I, the following words and phrases shall have
the following meanings:

“Billed Phase-In-Recovery Charges” means the dollar amounts billed to Customers
in respect of the Phase-In-Recovery Charge, whether billed to Customers by the
Servicer or to Customers by a TPB pursuant to a TPB Agreement.

“Deemed Charge-Off Percent” means the Servicer’s actual system wide charge-off
percentage, as adjusted for estimates of partially paid bills (which are deemed
to have paid the Phase-In-Recovery Charge in full).

“Estimated Charge-Off Percent” means the Servicer’s good faith estimate of the
Deemed Charge-Off Percent.

“Servicer Policies and Practices” means, with respect to the Servicer’s duties
under this Annex I, the policies and practices of the Servicer applicable to
such duties that the Servicer follows with respect to comparable assets that it
services for itself or others, as in effect from time to time and in accordance
with the Financing Order and PUCO Regulations. The Servicer shall provide ten
days’ prior written notice to the Rating Agencies of any amendment to the
Servicer Policies and Practices that would adversely affect in any material
respect the Bondholders and, thus, the Certificateholders.

SECTION 2. DATA ACQUISITION

(a) Installation and Maintenance of Meters. Except to the extent that a TPB is
responsible for such services pursuant to a TPB Agreement, the Servicer shall
cause to be installed, replaced and maintained meters in accordance with the
Servicer Policies and Practices.

(b) Meter Reading. In accordance with the Servicer Policies and Practices, the
Servicer shall obtain usage measurements for each Customer; provided, however,
that the Servicer may determine any Customer’s usage on the basis of estimates
in accordance with applicable PUCO Regulations; and, provided, further, that the
Servicer may obtain usage measurements from the Applicable TPB for Customers
receiving meter reading services from such TPB if the applicable TPB Agreement
so provides.

(c) Cost of Metering. The Bond Issuer shall not be obligated to pay any costs
associated with the metering duties set forth in this Section 2, including the
costs of installing, replacing and maintaining meters, nor shall the Bond Issuer
be entitled to any credit against the Servicing Fee for any cost savings
realized by the Servicer or any TPB as a result of new metering and/or billing
technologies.

SECTION 3. USAGE AND BILL CALCULATION

The Servicer shall obtain a calculation of each Customer’s usage (which may be
based on data obtained from such Customer’s meter read or on usage estimates
determined in accordance with applicable PUCO Regulations) in accordance with
the Servicer Policies and Practices and shall determine therefrom Billed
Phase-In-Recovery Charges; provided, however, that in the case of Customers
served by a TPB pursuant to a TPB Agreement, the Servicer may obtain usage
measurements from the Applicable TPB for Customers receiving meter reading
services from such TPB if the Applicable TPB Agreement so provides and shall
determine therefrom Billed Phase-In-Recovery Charges.



--------------------------------------------------------------------------------

SECTION 4. BILLING

(a) Billing. The Servicer shall implement the Phase-In-Recovery Charge as of the
Closing Date and shall thereafter bill each Customer or the Applicable TPB for
each Customer’s Billed Phase-In-Recovery Charges in accordance with the
provisions of this Section 4.

(b) Frequency of Bills; Billing Practices. In accordance with the Servicer
Policies and Practices, the Servicer shall generate and issue a Bill to each
Customer, or, in the case of a Customer who is being billed by a TPB, to the
Applicable TPB, with respect to such Customer’s Billed Phase-In-Recovery
Charges. In the event that the Servicer makes any material modification to the
Servicer Policies and Practices, it shall notify the Bond Issuer, the Bond
Trustee, the Certificate Trustee and the Rating Agencies as soon as practicable,
and in no event later than 60 Servicer Business Days after such modification
goes into effect; provided, however, that the Servicer may not make any
modification that will materially adversely affect the Bondholders and, thus,
the Certificateholders.

(c) Format.

(i) Each Bill to a Customer shall contain or be deemed to contain a charge that
shall include the Phase-In-Recovery Charge owed by such Customer for the
applicable billing period.

(ii) Each Bill in which the Phase-In-Recovery Charge is listed as a line item
shall contain a statement (as a footnote) to the effect that all of the
Phase-In-Recovery Charge is owned by the Bond Issuer.

(iii) The Servicer shall conform to such requirements in respect of the format,
structure and text of Bills delivered to Customers and TPBs as the Financing
Order and applicable PUCO Regulations shall from time to time prescribe. To the
extent that Bill format, structure and text are not prescribed by applicable law
or by applicable PUCO Regulations, the Servicer shall, subject to clauses
(i) and (ii) of this subsection (c), determine the format, structure and text of
all Bills in accordance with its reasonable business judgment, the Servicer
Policies and Practices and historical practice.

(d) Delivery. Except as provided in the next sentence, the Servicer shall
deliver all Bills to Customers (i) by United States mail in such class or
classes as are consistent with the Servicer Policies and Practices or (ii) by
any other means, whether electronic or otherwise, that the Servicer may from
time to time use in accordance with the Servicer Policies and Practices. In the
case of Customers that are billed by a TPB, the Servicer shall deliver all Bills
to the Applicable TPBs by such means as are mutually agreed upon by the Servicer
and the Applicable TPB in the TPB Agreement and which are consistent with the
relevant order of the PUCO and with PUCO Regulations. The Servicer or a TPB, as
applicable, shall pay from its own funds all costs of issuance and delivery of
all Bills that it renders, including printing and postage costs as the same may
increase or decrease from time to time.

SECTION 5. CUSTOMER SERVICE FUNCTIONS

The Servicer or a TPB to extent provided in the applicable TPB Agreement shall
handle all Customer inquiries and other Customer service matters according to
the Servicer Policies and Practices.

SECTION 6. COLLECTIONS; PAYMENT PROCESSING; REMITTANCE

(a) Collection Efforts, Policies, Procedures.

(i) The Servicer shall use reasonable efforts to collect Billed
Phase-In-Recovery Charges from Customers and TPBs as and when the same become
due in accordance with such collection procedures as it follows with respect to
comparable assets that it services for itself or others, including the
following:

(A) The Servicer shall prepare and deliver overdue notices to Customers and TPBs
in accordance with applicable PUCO Regulations and the Servicer Policies and
Practices.

(B) The Servicer shall deliver past-due and shut-off notices in accordance with
applicable PUCO Regulations and the Servicer Policies and Practices.



--------------------------------------------------------------------------------

(C) The Servicer shall adhere to and carry out disconnection policies and
termination of billing by a TPB pursuant to a TPB Agreement in accordance with
Ohio Rev. Code Ann. §§ 4933.121-122, Ohio Admin. Code § 4901: 1-10-15-18 and
Ohio Admin. Code § 4901-01-18, or successor provisions, and the Servicer
Policies and Practices.

(D) The Servicer may employ the assistance of collection agents in accordance
with applicable PUCO Regulations and the Servicer Policies and Practices.

(E) The Servicer shall apply Customer and TPB deposits to the payment of
delinquent accounts in accordance with applicable PUCO Regulations and the
Servicer Polices and Practices.

(ii) The Servicer shall not waive any late payment charge or any other fee or
charge relating to delinquent payments, if any, or waive, vary or modify any
terms of payment of any amounts payable by a Customer, in each case unless such
waiver or action: (A) would be in accordance with the Servicer Policies and
Practices and (B) would comply in all material respects with applicable law.

(iii) The Servicer shall accept payment from Customers in respect of Billed
Phase-In-Recovery Charges in such forms and methods and at such times and places
in accordance with the Servicer Policies and Practices. The Servicer shall
accept payment from TPBs in respect of Billed Phase-In-Recovery Charges in such
forms and methods and at such times and places as the Servicer and each TPB
shall mutually agree in accordance with the Applicable TPB Agreement and
applicable PUCO Regulations.

(b) Payment Processing, Allocation, Priority of Payments. The Servicer shall
post all payments received to Customer or TPB accounts as promptly as
practicable, and, in any event, substantially all payments shall be posted no
later than two Servicer Business Days after receipt.

(c) Investment of Estimated Phase-In-Recovery Charge Payments Received. Prior to
remittance on the applicable Remittance Date, the Servicer may invest Estimated
Phase-In-Recovery Charge Payments at its own risk and for its own benefit, and
such investments and funds shall not be required to be segregated from the other
investments and funds of the Servicer.

(d) Calculation of Estimated Phase-In-Recovery Charge Payments and Deemed
Phase-In-Recovery Charge Payments; Remittances. In accordance with
Section 4.03(a) of the Servicing Agreement, the Servicer shall remit to the Bond
Trustee for deposit in the Collection Account an amount equal to the product of
the Billed Phase-In-Recovery Charges for a particular billing date multiplied by
one hundred percent less the Estimated Charge-Off Percent. Such product shall
constitute the amount of Estimated Phase-In-Recovery Charge Payments. Pursuant
to Section 4.03(b) of the Agreement, on or before each January 1 and July 1 (and
as frequently as monthly during the period commencing with the start of the last
year that the last maturing tranche of Bonds is expected to be outstanding and
ending with the Final Maturity Date), the Servicer shall calculate the amount of
Deemed Phase-In-Recovery Charge Payments by multiplying the Billed
Phase-In-Recovery Charges by one hundred percent less the Deemed Charge-Off
Percent. Notwithstanding the preceding, the Servicer shall be permitted to remit
actual collected amounts to the extent such amounts are reasonably determinable
so as to facilitate such remittance within the time frame contemplated by
Section 4.03(a) of the Servicing Agreement (in which case all applicable defined
terms and provisions of the Servicing Agreement shall be deemed modified (or of
no effect) to read in a manner so as to permit the remittance of actual
collected amounts).

(e) Remittances.

(i) The Bond Issuer shall cause to be established the Collection Account in the
name of the Bond Trustee in accordance with Section 8.02 of the Bond Indenture.

(ii) The Servicer shall make or cause to be made Remittances to the Collection
Account in accordance with Section 4.03 of the Servicing Agreement.



--------------------------------------------------------------------------------

(iii) Any change of account or change of institution affecting the Collection
Account shall not take effect until the Bond Issuer has provided at least
fifteen (15) Servicer Business Days written notice thereof to the Servicer.

SECTION 7. TPBs

In the event a TPB performs services pursuant to a TPB Agreement, the Servicer
shall comply with the procedures set forth in Schedule A to this Annex I.



--------------------------------------------------------------------------------

SCHEDULE A

TO ANNEX I

Additional Servicing Procedures Applicable to TPBs

1. Establishing TPB Relationship

In addition to any actions required by the Financing Order, the PUCO or by
applicable law, for each TPB that is responsible for collecting Billed
Phase-In-Recovery Charges, the Servicer shall take the following steps:

(a) Maintain adequate records of the payment arrangement applicable to such TPB;

(b) Maintain copies of all Customer requests to convert to billing by a TPB;

(c) Verify with the PUCO that each TPB is licensed to supply electricity in
Ohio;

(d) Obtain information from the TPB including, but not limited to: name,
contact, address, telephone facsimile transmission number and internet address;

(e) Maintain and update records of Customers to permit prompt reversion to
dual-billing;

(f) Maintain estimates of one month’s maximum Estimated Phase-In-Recovery Charge
Payments for each TPB required to post a bond, letter of credit or cash deposit
pursuant to the applicable TPB Agreement; and

(g) Comply with credit conditions set out in the Financing Order and applicable
TPB Agreement.

2. Monitoring TPB Obligations

(a) The Servicer shall require each TPB to pay all undisputed and all disputed
Billed Phase-In-Recovery Charges or make a financial arrangement for such
payment according to the applicable TPB Agreement; and

(b) For all TPBs subject to any remittance option where such TPB is liable for
all amounts billed in respect of Customers served thereby regardless of the
amounts received therefrom, the Servicer shall monitor payment compliance and
take all actions permitted by the PUCO and the Financing Order in the event of a
default in payment.

3. Enforcing TPB Obligations

The Servicer shall promptly take all actions specified by the Financing Order
with respect to amounts not remitted to the Servicer in accordance with the
payment terms specified by the Financing Order, in addition to any other
remedies available at law.